Exhibit 10.1

Execution Version

Published CUSIP Number:            

Revolving Credit CUSIP Number:             

 

 

 

$80,000,000

CREDIT AGREEMENT

dated as of January 27, 2011,

by and among

APOGEE ENTERPRISES, INC.,

as Borrower,

the Lenders referred to herein,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender,

and

COMERICA BANK,

as Documentation Agent and Issuing Lender

 

 

 

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1

  

Definitions

     1   

SECTION 1.2

  

Other Definitions and Provisions

     20   

SECTION 1.3

  

Accounting Terms

     21   

SECTION 1.4

  

Rounding

     21   

SECTION 1.5

  

References to Agreement and Laws

     21   

SECTION 1.6

  

Times of Day

     22   

SECTION 1.7

  

Letter of Credit Amounts

     22   

ARTICLE II REVOLVING CREDIT FACILITY

     22   

SECTION 2.1

  

Revolving Credit Loans

     22   

SECTION 2.2

  

Swingline Loans

     22   

SECTION 2.3

  

Procedure for Advances of Revolving Credit Loans and Swingline Loans

     24   

SECTION 2.4

  

Repayment and Prepayment of Revolving Credit Loans and Swingline Loans

     25   

SECTION 2.5

  

Permanent Reduction of the Revolving Credit Commitment

     27   

SECTION 2.6

  

Termination of Revolving Credit Facility

     27   

ARTICLE III LETTER OF CREDIT FACILITY

     28   

SECTION 3.1

  

L/C Commitment

     28   

SECTION 3.2

  

Procedure for Issuance of Letters of Credit

     28   

SECTION 3.3

  

Commissions and Other Charges

     29   

SECTION 3.4

  

L/C Participations

     29   

SECTION 3.5

  

Reimbursement Obligations

     30   

SECTION 3.6

  

Obligations Absolute

     31   

SECTION 3.7

  

Effect of Letter of Credit Application

     32   

SECTION 3.8

  

Comerica Bank as Issuing Lender

     32   

ARTICLE IV GENERAL LOAN PROVISIONS

     32   

SECTION 4.1

  

Interest

     32   

SECTION 4.2

  

Notice and Manner of Conversion or Continuation of Loans

     34   

SECTION 4.3

  

Fees

     35   

SECTION 4.4

  

Sharing of Payments

     36   

SECTION 4.5

  

Evidence of Indebtedness

     36   

SECTION 4.6

  

Adjustments

     37   

SECTION 4.7

  

Obligations of Lenders

     37   

SECTION 4.8

  

Changed Circumstances

     38   

SECTION 4.9

  

Indemnity

     39   

SECTION 4.10

  

Increased Costs

     40   

SECTION 4.11

  

Taxes

     41   

 

i



--------------------------------------------------------------------------------

SECTION 4.12

  

Mitigation Obligations; Replacement of Lenders

     44   

SECTION 4.13

  

Incremental Loans

     45   

SECTION 4.14

  

Defaulting Lenders

     46   

ARTICLE V CONDITIONS OF EFFECTIVENESS AND BORROWING

     49   

SECTION 5.1

  

Conditions to Effectiveness and Initial Extensions of Credit

     49   

SECTION 5.2

  

Conditions to All Extensions of Credit

     52   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     52   

SECTION 6.1

  

Corporate Organization and Power

     52   

SECTION 6.2

  

Subsidiaries

     52   

SECTION 6.3

  

Corporate Authority

     53   

SECTION 6.4

  

Authorizations

     53   

SECTION 6.5

  

Binding Obligation

     53   

SECTION 6.6

  

Litigation; Labor Controversies

     53   

SECTION 6.7

  

No Conflicts

     54   

SECTION 6.8

  

Financial Condition

     54   

SECTION 6.9

  

Taxes

     54   

SECTION 6.10

  

Margin Stock; Use of Proceeds

     55   

SECTION 6.11

  

Compliance with ERISA

     55   

SECTION 6.12

  

Not an Investment Company

     55   

SECTION 6.13

  

Properties

     55   

SECTION 6.14

  

Compliance with Laws

     56   

SECTION 6.15

  

Environmental Protection

     56   

SECTION 6.16

  

Insurance

     56   

SECTION 6.17

  

No Burdensome Restrictions; Compliance with Agreements

     56   

SECTION 6.18

  

Full Disclosure

     57   

SECTION 6.19

  

Solvency

     57   

SECTION 6.20

  

OFAC

     57   

SECTION 6.21

  

Intellectual Property Matters

     57   

SECTION 6.22

  

Survival

     57   

ARTICLE VII AFFIRMATIVE COVENANTS

     58   

SECTION 7.1

  

Financial Statements; Compliance Certificates

     58   

SECTION 7.2

  

Corporate Existence

     59   

SECTION 7.3

  

Conduct of Business

     59   

SECTION 7.4

  

Authorizations

     59   

SECTION 7.5

  

Taxes

     59   

SECTION 7.6

  

Insurance

     59   

SECTION 7.7

  

Inspection

     60   

SECTION 7.8

  

Maintenance of Records

     60   

SECTION 7.9

  

Maintenance of Property

     60   

SECTION 7.10

  

ERISA

     60   

SECTION 7.11

  

Notice of Defaults and Adverse Developments

     61   

SECTION 7.12

  

Use of Proceeds

     62   

 

ii



--------------------------------------------------------------------------------

SECTION 7.13

  

Environmental Matters

     62   

SECTION 7.14

  

Additional Subsidiaries

     62   

SECTION 7.15

  

Further Assurances

     63   

ARTICLE VII NEGATIVE COVENANTS

     64   

SECTION 8.1

  

Mergers, Consolidations and Sales of Assets

     64   

SECTION 8.2

  

Liens

     65   

SECTION 8.3

  

Indebtedness

     67   

SECTION 8.4

  

Investments, Acquisitions, Loans, Advances and Guaranties

     68   

SECTION 8.5

  

Dividends and Purchase of Stock

     70   

SECTION 8.6

  

Use of Proceeds

     71   

SECTION 8.7

  

Business Changes

     71   

SECTION 8.8

  

Transactions with Affiliates

     71   

SECTION 8.9

  

Certain Accounting Changes; Organizational Documents

     72   

SECTION 8.10

  

No Further Negative Pledges; Restrictive Agreements

     72   

SECTION 8.11

  

Financial Covenants

     73   

ARTICLE IX DEFAULT AND REMEDIES

     73   

SECTION 9.1

  

Events of Default

     73   

SECTION 9.2

  

Remedies

     75   

SECTION 9.3

  

Rights and Remedies Cumulative; Non-Waiver; etc.

     76   

SECTION 9.4

  

Crediting of Payments and Proceeds

     76   

SECTION 9.5

  

Administrative Agent May File Proofs of Claim

     77   

ARTICLE X THE ADMINISTRATIVE AGENT

     78   

SECTION 10.1

  

Appointment and Authority

     78   

SECTION 10.2

  

Rights as a Lender

     79   

SECTION 10.3

  

Exculpatory Provisions

     79   

SECTION 10.4

  

Reliance by the Administrative Agent

     80   

SECTION 10.5

  

Delegation of Duties

     80   

SECTION 10.6

  

Resignation of Administrative Agent

     80   

SECTION 10.7

  

Non-Reliance on Administrative Agent and Other Lenders

     81   

SECTION 10.8

  

No Other Duties, etc.

     82   

SECTION 10.9

  

Collateral and Guaranty Matters

     82   

SECTION 10.10

  

Secured Hedge Agreements and Secured Cash Management Agreements

     83   

ARTICLE XI MISCELLANEOUS

     83   

SECTION 11.1

  

Notices

     83   

SECTION 11.2

  

Amendments, Waivers and Consents

     85   

SECTION 11.3

  

Expenses; Indemnity

     87   

SECTION 11.4

  

Right of Set Off

     89   

SECTION 11.5

  

Governing Law; Jurisdiction, Etc.

     89   

SECTION 11.6

  

Waiver of Jury Trial

     90   

SECTION 11.7

  

Reversal of Payments

     90   

 

iii



--------------------------------------------------------------------------------

SECTION 11.8

  

Punitive Damages

     91   

SECTION 11.9

  

Successors and Assigns; Participations

     91   

SECTION 11.10

  

Confidentiality

     94   

SECTION 11.11

  

Performance of Duties

     95   

SECTION 11.12

  

All Powers Coupled with Interest

     95   

SECTION 11.13

  

Survival

     95   

SECTION 11.14

  

Titles and Captions

     95   

SECTION 11.15

  

Severability of Provisions

     95   

SECTION 11.16

  

Counterparts; Integration; Effectiveness; Electronic Execution

     96   

SECTION 11.17

  

Term of Agreement

     96   

SECTION 11.18

  

USA Patriot Act

     96   

SECTION 11.19

  

Inconsistencies with Other Documents; Independent Effect

     97   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A-1

   -   

Form of Revolving Credit Note

Exhibit A-2

   -   

Form of Swingline Note

Exhibit B

   -   

Form of Notice of Borrowing

Exhibit C

   -   

Form of Notice of Account Designation

Exhibit D

   -   

Form of Notice of Prepayment

Exhibit E

   -   

Form of Notice of Conversion/Continuation

Exhibit F

   -   

Form of Compliance Certificate

Exhibit G

   -   

Form of Assignment and Assumption

SCHEDULES

Schedule 1.1

   -   

Investment Policy

Schedule 1.2

   -   

Revolving Credit Commitments

Schedule 6.2

   -   

Subsidiaries

Schedule 6.6

   -   

Litigation; Labor Controversies

Schedule 6.15

   -   

Environmental

Schedule 8.2

   -   

Liens

Schedule 8.3

   -   

Indebtedness

Schedule 8.8

   -   

Affiliate Transactions

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of January 27, 2011, by and among APOGEE ENTERPRISES,
INC., a Minnesota corporation (the “Borrower”), the lenders party hereto from
time to time (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Act” shall mean the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended.

“Administrative Agent” shall mean Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.

“Administrative Agent’s Office” shall mean, the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 11.1(c).

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

“Adjusted Leverage Ratio” shall mean, at any date of determination, the ratio of
(i) (A) Funded Debt of the Borrower and its Subsidiaries, less (B) the amount of
the unrestricted domestic cash balances and Cash Equivalents and Short Term
Investments held by the Borrower and its Domestic Subsidiaries and up to
$2,000,000 of unrestricted foreign cash balances and Cash Equivalents and Short
Term Investments held by the Borrower and its Subsidiaries, to the extent in
excess of $15,000,000 in the aggregate for all such Persons (but no more than
$25,000,000 of Indebtedness of the Borrower (and no Indebtedness consisting of
Revolving Credit Outstandings) may be offset pursuant to this clause (B)), to
(ii) EBITDA for the period of four fiscal quarters ending on such date;
provided, that (x) the foreign cash balances and Cash Equivalents and Short Term
Investments may only be applied as an offset against Indebtedness of Foreign
Subsidiaries and (y) any cash held to secure Indebtedness in respect of any
letter of credit set forth on Schedule 8.3 or incurred pursuant to
Section 8.3(g), to the extent such letter of credit supports industrial revenue
bond obligations owing by the Borrower or any of its Domestic Subsidiaries,
shall be treated as unrestricted for purposes of this definition.



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 15% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Borrower or any Subsidiary
thereof by reason of its acting in its capacities as such.

“Agreement” shall mean this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” shall mean the per annum rate determined as set forth below
based on the Adjusted Leverage Ratio as set forth below:

 

Pricing

Level

  

Adjusted Leverage Ratio

   LIBOR +     Base Rate +     Commitment
Fee   I    Less than 0.50 to 1.00      2.25 %      1.25 %      0.35 %  II   
Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00      2.375 %   
  1.375 %      0.40 %  III    Greater than or equal to 1.00 to 1.00 but less
than 1.50 to 1.00      2.50 %      1.50 %      0.45 %  IV    Greater than or
equal to 1.50 to 1.00 but less than 2.00 to 1.00      2.75 %      1.75 %     
0.50 %  V    Greater than or equal to 2.00 to 1.00      3.00 %      2.00 %     
0.60 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) three (3) Business Days after the day by which the
Borrower is required to provide an Compliance Certificate pursuant to
Section 7.1 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on the greater of Pricing Level II
and the Pricing Level determined by reference to the Adjusted Leverage Ratio as

 

2



--------------------------------------------------------------------------------

of the last day of the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, until the first Calculation Date
occurring after the first fiscal quarter of Fiscal Year 2012 and thereafter the
Pricing Level shall be determined by reference to the Adjusted Leverage Ratio as
of the last day of the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide the Compliance Certificate as required by Section 7.1 for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level V until such time as an appropriate Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Adjusted Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding such Calculation Date. The
Applicable Margin shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Applicable Margin shall be applicable to
all Extensions of Credit then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 7.1 is shown to be
inaccurate (regardless of whether (i) this Agreement is in effect, (ii) the
Commitments are in effect, or (iii) any extension of credit is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(x) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (y) the Applicable
Margin for such Applicable Period shall be determined as if the Adjusted
Leverage Ratio in the corrected Compliance Certificate were applicable for such
Applicable Period, and (z) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 4.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 4.1(c) and 9.2 nor
any of their other rights under this Agreement. The Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Rate, (ii) the
Federal Funds Rate plus 0.50% and (iii) except during any period of time during
which a notice delivered to the Borrower under Section 4.8 shall remain in
effect, LIBOR plus 1.00%; each change in the

 

3



--------------------------------------------------------------------------------

Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.

“Base Rate Loan” shall mean any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 4.1(a).

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York or Charlotte, North Carolina a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on or with respect to,
any LIBOR Rate Loan, any day which is a Business Day described in clause (i) and
which is also a day for trading by and between banks in Dollar deposits in the
London interbank market and which shall not be a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in London or New York, New York.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities, and including that
portion of Capital Lease Obligations that is capitalized on the Consolidated
balance sheet of the Borrower and its Subsidiaries) by the Borrower and its
Subsidiaries during such period that are included in the property, plant or
equipment reflected in the Consolidated balance sheet of the Borrower and its
Subsidiaries.

“Capital Lease” shall mean, as applied to any Person, any lease of any Property
by that Person as lessee which, in conformity with GAAP, is accounted for as a
capital lease on the balance sheet of that Person.

“Capital Lease Obligation” shall mean, with respect to any Person, the
obligation of such Person to pay rent or other amounts under any lease with
respect to any property (whether real, personal or mixed) acquired or leased by
such Person that is required to be accounted for as a liability on a
Consolidated balance sheet of such Person.

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Cash Equivalents and Short Term Investments” shall mean any Investments made in
accordance with the Borrower’s Investment Policy dated as of March 29, 2010, as
set forth in Schedule 1.1, other than securities with a maturity date in excess
of 365 days from the date of issuance.

 

4



--------------------------------------------------------------------------------

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, that for purposes of this Agreement, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives in
connection therewith shall be deemed to have gone into effect and been adopted
thirty days after the date of this Agreement.

“Closing Date” shall mean the date of this Agreement or such later Business Day
upon which each condition described in Section 5.1 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.

“Collateral” shall mean the collateral security for the Secured Obligations
pledged or granted pursuant to the Security Documents.

“Collateral Agreement” shall mean the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as amended, restated, supplemented or
otherwise modified from time to time.

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

“Compliance Certificate” means a certificate of the chief financial officer or
the treasurer of the Borrower substantially in the form attached as Exhibit F.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Credit Parties” shall mean, collectively, the Borrower and the Subsidiary
Guarantors.

 

5



--------------------------------------------------------------------------------

“Default” shall mean any of the events specified in Article IX which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” shall mean any Lender that (i) has failed to fund any
portion of the Revolving Credit Loans, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (ii) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless such amount is the subject of a good faith dispute,
(iii) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements in which it commits or is obligated to
extend credit, or (iv) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

“Disputes” shall mean any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.

“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized in the United States or any State or territory
thereof.

“EBITDA” shall mean, for any period, the Consolidated net income of the Borrower
for such period, before subtracting Consolidated income taxes, Interest Expense,
depreciation, and amortization (including, without limitation, amortization
associated with goodwill, deferred debt expenses, restricted stock and option
costs and non-competition agreements) of the Borrower for such period, and also
including, without duplication, the Borrower’s (or any Subsidiary’s) share of
the net income, before subtracting income taxes, interest expense, depreciation,
and amortization, from any unconsolidated joint venture investments, but only to
the extent that such amount has been paid in cash to the Borrower or such
Subsidiary; provided, that (i) income, expenses and charges relating to
discontinued operations (whether resulting in a net positive or a net negative)
shall be excluded from EBITDA, (ii) EBITDA shall be adjusted pro forma for any
acquisitions or divestitures by the Borrower or its Subsidiaries by adding or
subtracting, as the case may be, for the entire period for which EBITDA is being
calculated, the EBITDA calculated in accordance with this definition which is
attributable to any acquired or divested business, provided, that any pro forma
adjustments to the EBITDA of acquired entities shall be reasonably acceptable to
the Administrative Agent, and (iii) EBITDA will exclude extraordinary non-cash
charges, to the extent such charges are less than $15,000,000 in any 12-month
period and are less than $30,000,000 in the aggregate between the Closing Date
and the Maturity Date, but any amounts over such limitations in the relevant
periods shall be included in EBITDA.

 

6



--------------------------------------------------------------------------------

“Environmental Claim” shall mean any claim, demand, notice of violation, suit,
administrative or judicial proceeding, regulatory action, investigation,
information request, decree or order involving any Hazardous Substance,
Environmental Law, workplace safety, noise or odor pollution or any injury or
threat of injury to human health, property or the environment.

“Environmental Law” shall mean any federal, state, local or foreign law,
regulation, order, decree or legal requirement of a Governmental Authority
relating to (i) the handling, use, presence, disposal or release of any
Hazardous Substance or (ii) the protection, preservation or restoration of the
environment, natural resources or human health or workplace safety.

“Environmental Permit” shall mean any license, permit, certificate or
authorization required by Environmental Laws for the Borrower or any of its
Subsidiaries to own or operate its business as conducted as of the Closing Date.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time.

“ERISA Group” shall mean the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code or are considered to be one employer
under Section 4001 of ERISA.

“Eurodollar Reserve Percentage” shall mean, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.

“Event of Default” shall mean any of the events specified in Article IX.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (i) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (iii) in the

 

7



--------------------------------------------------------------------------------

case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 4.12(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 4.11(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 4.12(a), and (iv) any Taxes
imposed on any “withholdable payment” payable to such recipient as a result of
the failure of such recipient to satisfy the applicable requirements as set
forth in FATCA after December 31, 2012

“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
May 4, 2005 (as amended, restated, supplemented or otherwise modified from time
to time prior to the date thereof) by and among the Borrower, various financial
institutions party thereto and JPMorgan Chase Bank, N.A, as administrative
agent.

“Extensions of Credit” shall mean, as to any Lender at any time, (i) an amount
equal to the sum of (A) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (B) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, and (C) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding or (ii) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“Fair Market Value” shall mean, with respect to any assets or Property (other
than cash), the price that could be negotiated in an arm’s-length free market
transaction for cash, between a willing seller and a willing buyer, neither of
whom is under pressure or compulsion to complete the transaction. Unless
otherwise specified, (i) in the case of assets or Property with a net book value
on the books of the Borrower or any Subsidiary at the date of determination of
less than $15,000,000, Fair Market Value shall be determined by the chief
financial officer or treasurer of the Borrower acting in good faith and such
determination shall be evidenced by a certificate of the officer making such
determination, (ii) in the case of assets or Property with a net book value on
the books of the Borrower or any Subsidiary at the date of determination of
greater than or equal to $15,000,000, but less than $30,000,000, Fair Market
Value shall be determined by the Board of Directors of the Borrower acting in
good faith and shall be evidenced by a certified resolution of the Board of
Directors of the Borrower, and (iii) in the case of assets or Property with a
net book value on the books of the Borrower or its Subsidiaries at the date of
determination of greater than or equal to $30,000,000, Fair Market Value shall
be determined by an investment banking firm, accounting firm or appraisal firm
of national recognition that is not an Affiliate of the Borrower or any of its
Subsidiaries, which firm shall evidence its determination by a written opinion
setting forth the Fair Market Value.

“FATCA” means Sections 1471 through 1474 of the Code and any regulation
thereunder or official interpretations thereof.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal

 

8



--------------------------------------------------------------------------------

Reserve System arranged by federal funds brokers on such day (or, if such day is
not a Business Day, for the immediately preceding Business Day), as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that if such rate is not so published for any day which is a
Business Day, the average of the quotation for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean, the fee letter agreement dated November 8, 2010 among
the Borrower, the Lead Arranger and the Administrative Agent, as applicable.

“Financial Covenants” shall mean, collectively, the covenants of the Borrower
contained in Section 8.11.

“Fiscal Quarter” shall mean for any Fiscal Year of the Borrower and its
Subsidiaries, the fiscal quarters ending on each of May 31, August 31, November
30 and the last day of such Fiscal Year.

“Fiscal Year” shall mean the Fiscal Year of the Borrower ending on the Saturday
closest to February 28 of each calendar year. For purposes of this Agreement,
any particular Fiscal Year shall be designated by reference to the calendar year
in which such Fiscal Year ends (e.g., Fiscal Year 2010 shall be the Fiscal Year
of the Borrower ended February 27, 2010).

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(i) with respect to any Issuing Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to such Issuing Lender shall have been provided in accordance with
the terms hereof and (ii) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the Swingline Lender shall have
been provided in accordance with the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, for any Person, all Indebtedness of such Person other
than (a) any surety bond or any other obligations of like nature, including,
without limitation, letters of credit serving the same function as a surety
bond, provided, that such surety bond or other

 

9



--------------------------------------------------------------------------------

obligation has been provided to such Person in the ordinary course of such
Person’s business, and provided further, that if there has been a demand or
drawing made under any such surety bond or other obligation, then such surety
bond or other obligation shall be included as Funded Debt of such Person in an
amount equal to the unreimbursed amount of such demand or the unreimbursed
amount of such drawing, and (b) any trade payable incurred in the ordinary
course of such Person’s business so long as no note or similar instrument has
been executed by such Person in connection with such trade payable.

“GAAP” shall mean generally accepted accounting principles, as set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entities as may be approved by a significant segment of the accounting
profession of the United States of America.

“Governmental Authority” shall mean any federal (including the federal
governments of the United States and Canada), national, provincial, state or
local government (and any political subdivision thereof), and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranty” shall mean, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (ii) to
purchase property, securities or services for the purpose of assuring the holder
of such Indebtedness of the payment of such Indebtedness or (iii) to maintain
working capital, equity capital or the financial condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness.
The terms “Guaranteed”, “Guaranteeing” and “Guarantor” shall have corresponding
meanings.

“Hazardous Substance” shall mean any substance, in any concentration or mixture,
that is (i) listed, classified or regulated pursuant to any Environmental Law,
(ii) any petroleum product, by-product or derivative, asbestos containing
material, polychlorinated biphenyls, radioactive material or radon or (iii) any
waste regulated by any Environmental Law.

“Increased Amount Date” has the meaning assigned thereto in Section 4.13.

“Incremental Lender” has the meaning assigned thereto in Section 4.13.

“Incremental Loan Commitments” has the meaning assigned thereto in Section 4.13.

“Incremental Loans” has the meaning assigned thereto in Section 4.13.

“Indebtedness” shall mean, with respect to any Person, as determined on a
Consolidated basis, (i) all obligations of such Person for borrowed money or for
the deferred purchase price of

 

10



--------------------------------------------------------------------------------

property or services (including all obligations, contingent or otherwise, of
such Person in connection with letters of credit, bankers’ acceptances, Interest
Rate Protection Agreements (with the valuation thereof determined in accordance
with GAAP) or other similar instruments, including currency swaps) other than
indebtedness to trade creditors and service providers incurred in the ordinary
course of business and payable on usual and customary terms, (ii) all
obligations of such Person evidenced by bonds, notes, debentures or other
similar instruments, (iii) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the remedies available to the seller or
lender under such agreement are limited to repossession or sale of such
property), (iv) all Capital Lease Obligations of such Person, (v) all
obligations of the types described in clauses (i), (ii), (iii) or (iv) above
secured by (or for which the obligee has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property (including
accounts, contract rights and other intangibles) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, (vi) all preferred stock issued by such Person which is redeemable
prior to full satisfaction of the Borrower’s obligations under the Loan
Documents (including repayment in full of the Loans and all interest accrued
thereon), other than at the option of such Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (vii) all Indebtedness of others Guaranteed by such Person and
(viii) all Indebtedness of any partnership of which such Person is a general
partner.

“Indemnified Taxes” shall mean Taxes and Other Taxes other than Excluded Taxes.

“Interest Expense” shall mean, for any period, the sum of all interest charges
of the Borrower and its Subsidiaries for such period determined on a
Consolidated basis, including all Commitment Fees, letter of credit fees and
related charges.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or similar hedging arrangement used by a
Person to fix or cap a floating rate of interest on Indebtedness to a negotiated
maximum rate or amount.

“Investment” shall have the meaning provided in the preamble to Section 8.4.

“ISP98” shall mean the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lenders” shall mean, with respect to Letters of Credit issued hereunder
on or after the Closing Date, each of Wells Fargo and Comerica Bank, in its
capacity as issuer thereof, or any successor thereto.

“Joinder Agreement” shall mean a joinder agreement in form and substance
reasonably acceptable to the Administrative Agent.

“L/C Commitment” shall mean the lesser of (i) $50,000,000 and (ii) the Revolving
Credit Commitments of all the Lenders.

 

11



--------------------------------------------------------------------------------

“L/C Obligations” shall mean at any time, an amount equal to the sum of (i) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (ii) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” shall mean the collective reference to all the Lenders other
than the applicable Issuing Lender.

“Lead Arranger” shall mean Wells Fargo Securities, LLC in its capacity as sole
lead arranger and sole bookrunner.

“Leasehold” shall mean, with respect to any Person, all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

“Lender” has the meaning assigned thereto in the introductory paragraph hereof.

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” shall mean an application, in the form specified
by the applicable Issuing Lender from time to time, requesting such Issuing
Lender to issue a Letter of Credit.

“Letters of Credit” shall mean the collective reference to letters of credit
issued pursuant to Section 3.1.

“LIBOR” shall mean,

(i) for any interest rate calculation with respect to a LIBOR Rate Loan the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any successor page, and if such page or
successor page is not available, then on another publicly available service
selected by the Administrative Agent) at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or such
successor or substitute page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; and

(ii) for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in

 

12



--------------------------------------------------------------------------------

Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any successor or substitute page
as set forth above) at approximately 11:00 a.m. (London time) on such date of
determination, or, if such date is not a Business Day, then the immediately
preceding Business Day (rounded upward, if necessary, to the nearest 1/100th of
1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any such successor or substitute page) then “LIBOR” for such Base Rate
Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars in minimum amounts of
at least $5,000,000 would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

 

LIBOR Rate =      

   LIBOR         1.00-Eurodollar Reserve Percentage   

“LIBOR Rate Loan” shall mean any Loan (other than a Base Rate Loan) bearing
interest at a rate based upon the LIBOR Rate as provided in Section 4.1(a).

“Lien” shall mean, with respect to any asset of a Person, (i) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (ii) the interest of a vendor or lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset,
and (iii) in the case of securities, any purchase option, call or similar right
of any other Person with respect to such securities.

“Like-Kind Exchange” shall mean a transaction that qualifies for non-recognition
treatment as a like-kind exchange pursuant to Section 1031 of the Code and the
regulations promulgated thereunder, provided that (i) the Fair Market Value of
the assets or Properties received must be equal to or greater than the Fair
Market Value of the assets or Properties transferred and (ii) no single
Like-Kind Exchange transaction may transfer assets or Properties with a Fair
Market Value greater than $25,000,000; provided, further, that the appropriate
certification of the “Fair Market Value of assets or Properties received”
required under the second sentence of the definition of Fair Market Value shall
be made using the book value to be recorded on the books of the Borrower or
applicable Subsidiary after the completion of the transaction.

 

13



--------------------------------------------------------------------------------

“Loan Documents” shall mean, collectively, this Agreement, each Note, the Letter
of Credit Applications, the Security Documents and each other document,
instrument, certificate and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement), all as may be amended,
restated, supplemented or otherwise modified from time to time.

“Loans” shall mean the collective reference to the Revolving Credit Loans and
the Swingline Loans, and “Loan” shall mean any of such Loans.

“Margin Regulations” shall mean, collectively, Regulations T, U and X of the
Federal Reserve Board.

“Material Adverse Effect” shall mean (i) any material and adverse effect on the
consolidated business, properties, condition (financial or otherwise) or
operations, present or prospective, of the Borrower and its Subsidiaries,
(ii) any material and adverse effect on the ability of the Borrower or the
Borrower and its Subsidiaries taken as a whole to timely perform any of its or
their material obligations, or of the Lenders to exercise any remedy under any
Loan Document or (iii) any adverse effect on the legality, validity, binding
nature or enforceability of any Loan Document.

“Maturity Date” shall mean the earliest to occur of (i) January 27, 2014,
(ii) the date of termination of the entire Revolving Credit Commitment by the
Borrower pursuant to Section 2.5, or (iii) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any member of the ERISA Group is making or
accruing an obligation to make contributions or has within the preceding five
plan years made or accrued contributions.

“Net Worth” shall mean, as of any date of determination, the total Consolidated
stockholders’ equity (determined without duplication) of the Borrower and its
Subsidiaries at such date.

“Non-Consenting Lender” shall mean any Lender that has not consented to any
proposed amendment, modification, waiver or termination of any Loan Document
which, pursuant to Section 11.2, requires the consent of all Lenders or all
affected Lenders and with respect to which the Required Lenders shall have
granted their consent.

“Notes” shall mean the collective reference to the Revolving Credit Notes and
the Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

14



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” shall mean, in each case, whether now in existence or hereafter
arising: (i) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (ii) the L/C
Obligations and (iii) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders or
the Administrative Agent under any Loan Document of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
liquidated or unliquidated, and whether or not evidenced by any note.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Hedge Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity hedging agreements or other similar agreements or
arrangements designed to protect against fluctuations in currency values or the
prices of commodities used in the business of the Borrower and its Subsidiaries.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning assigned thereto in Section 11.9(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Pension Plan” shall mean a Plan that (i) is an employee pension benefit plan,
as defined in Section 3(3) of ERISA (other than a Multiemployer Plan) and
(ii) is subject to the provisions of Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

“Permitted Liens” shall have the meaning provided in Section 8.2.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Plan” shall mean an employee benefit plan as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) which is maintained or contributed to by the
Borrower or any member of the ERISA Group or, with respect to a Pension Plan,
has within the preceding five years been maintained or contributed to by the
Borrower or any member of the ERISA Group.

 

15



--------------------------------------------------------------------------------

“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Projections” shall have the meaning provided in Section 5.1(e)(iii).

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, whether now owned or
hereafter acquired.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Register” has the meaning assigned thereto in Section 11.9(c).

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lenders pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Release” shall have the meaning set forth in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”) (42
U.S.C. Section 9601 et seq.).

“Required Lenders” shall mean, at any date, any combination of Lenders holding
more than fifty percent (50%) of the sum of the aggregate amount of the
Revolving Credit Commitment or, if the Revolving Credit Commitment has been
terminated, any combination of Lenders holding more than fifty percent (50%) of
the aggregate Extensions of Credit; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, treasurer or any senior vice president or executive vice
president of the Borrower. Any document delivered hereunder or under any other
Loan Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Revaluation Date” shall mean, with respect to any Letter of Credit, each of the
following: (A) each date of an amendment of such Letter of Credit having the
effect of increasing the amount thereof, (B) the last Business Day of each
calendar quarter and (C) such

 

16



--------------------------------------------------------------------------------

additional dates as the Administrative Agent or the applicable Issuing Lender
shall determine or the Required Lenders shall require.

“Revolving Credit Commitment” shall mean (i) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans in an aggregate principal amount at
any time outstanding not to exceed the amount set forth opposite such Lender’s
name in Schedule 1.2, as such amount may be modified at any time or from time to
time pursuant to the terms hereof (including, without limitation, Section 4.13)
and (ii) as to all Lenders, the aggregate commitment of all Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof (including, without limitation,
Section 4.13). The Revolving Credit Commitment of all the Lenders on the Closing
Date shall be $80,000,000.

“Revolving Credit Commitment Percentage” shall mean, as to any Lender at any
time, the ratio of (i) the amount of the Revolving Credit Commitment of such
Lender to (ii) the Revolving Credit Commitment of all the Lenders.

“Revolving Credit Facility” shall mean the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
in connection with any incremental revolving credit facilities established
pursuant to Section 4.13).

“Revolving Credit Loan” shall mean any revolving loan made to the Borrower
pursuant to Section 2.1 (including any Incremental Loan), and all such revolving
loans collectively as the context requires.

“Revolving Credit Note” shall mean a promissory note made by the the Borrower in
favor of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form attached as Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Revolving Credit Outstandings” shall mean the sum of (a) with respect to
Revolving Credit Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans and Swingline Loans, as the
case may be, occurring on such date; plus (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount thereof on such date
after giving effect to any Extensions of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at

 

17



--------------------------------------------------------------------------------

http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Credit Party and any Cash Management
Bank.

“Secured Cash Management Obligations” shall mean all existing or future payment
and other obligations owing by the Borrower or any of its Subsidiaries under any
Secured Cash Management Agreement.

“Secured Hedge Agreement” shall mean any Interest Rate Protection Agreement or
Other Hedge Agreement entered into by the Borrower or any of its Subsidiaries
and any Lender or any Affiliate thereof at the time such agreement was entered
into, as counterparty. For the avoidance of doubt, (i) all Interest Rate
Protection Agreements and Other Hedge Agreements provided by the Administrative
Agent or any of its Affiliates and (ii) all Interest Rate Protection Agreements
and Other Hedge Agreements in existence on the Closing Date between the Borrower
or any of its Subsidiaries and any Lender or Affiliates thereof, shall
constitute Secured Hedge Agreements.

“Secured Hedge Obligations” shall mean all existing or future payment and other
obligations owing by the Borrower or any of its Subsidiaries under any Secured
Hedge Agreement.

“Secured Obligations” shall mean, collectively, (a) the Obligations, (b) all
Secured Hedge Obligations, and (c) all Secured Cash Management Obligations.

“Secured Parties” shall mean collectively, the Lenders, the Administrative
Agent, the Swingline Lender, any Issuing Lender, any counterparty to a Secured
Hedge Agreement, any counterparty to a Secured Cash Management Agreement, any
other holder from time to time of any of the Obligations and, in each case,
their respective successors and permitted assigns.

“Security Documents” shall mean the collective reference to the Collateral
Agreement, the Subsidiary Guaranty Agreement, and each other agreement or
writing pursuant to which any Credit Party purports to pledge or grant a
security interest in any Property or assets securing the Obligations or any such
Person purports to guaranty the payment and/or performance of the Obligations,
in each case, as amended, restated, supplemented or otherwise modified from time
to time.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount

 

18



--------------------------------------------------------------------------------

of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Obligations” shall mean, collectively, (a) all Secured Hedge
Obligations and (b) all Obligations owing by the Borrower or any of its
Subsidiaries under any Secured Cash Management Agreement.

“Subsidiary” shall mean, with respect to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through one or more Subsidiaries of such Person and (ii) any
partnership, association, limited liability company, joint venture or other
entity or organizational form (other than a corporation) in which such Person
directly or indirectly through one or more Subsidiaries of such Person, has more
than a 50% Equity Interest at the time. Unless the context otherwise requires,
each reference to a Subsidiary herein shall be a reference to a Subsidiary of
the Borrower

“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower which has
executed and delivered the Subsidiary Guaranty Agreement, unless and until such
time as the respective Subsidiary is released from all of its obligations under
the Subsidiary Guaranty Agreement in accordance with the terms and provisions
thereof.

“Subsidiary Guaranty Agreement” shall mean the unconditional guaranty agreement
of even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time.

“Swingline Commitment” shall mean the lesser of (i) $10,000,000 and (ii) the
Revolving Credit Commitment.

“Swingline Lender” shall mean Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” shall mean any swingline loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2, and all such swingline loans collectively
as the context requires.

 

19



--------------------------------------------------------------------------------

“Swingline Note” shall mean a promissory note made by the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Transaction” shall mean, collectively, (i) the refinancing of the Indebtedness
under the Existing Credit Agreement, (ii) the entering into of the Loan
Documents and the incurrence of all Loans and the issuance of all Letters of
Credit on the Closing Date and (iii) the payment of fees and expenses in
connection with the foregoing.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2006 Revision), effective July 1, 2007, International Chamber of
Commerce Publication No. 600.

“U.S.” or “United States” shall mean the United States of America.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, and its successors.

“Wholly Owned Subsidiary” shall mean, at any time and with respect to any
Person, a Subsidiary, all the shares of stock of all classes of which (other
than directors’ qualifying shares) or other ownership interests at the time are
owned directly or indirectly by such Person and/or one or more other Wholly
Owned Subsidiaries of such Person.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Schedules and Exhibits shall be
construed to refer to Articles and Sections of, and Schedules and Exhibits to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a

 

20



--------------------------------------------------------------------------------

later specified date, the word “from” shall mean “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” shall mean
“to and including” and (k) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements described in Section 6.8(a),
except as otherwise specifically prescribed herein; provided, that if at any
time a change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, further, that until so amended
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Notwithstanding the foregoing,
all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards No. 159
(or any similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof.

(b) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Borrower to the Lenders).

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.5 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall

 

21



--------------------------------------------------------------------------------

include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.7 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date through,
but not including, the Maturity Date as requested by the Borrower, in accordance
with the terms of Section 2.3; provided, that (a) the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment, and (b) the
aggregate principal amount of outstanding Revolving Credit Loans from any Lender
plus such Lender’s Revolving Credit Commitment Percentage of outstanding L/C
Obligations and outstanding Swingline Loans shall not at any time exceed such
Lender’s Revolving Credit Commitment. Each Revolving Credit Loan by a Lender
shall be in a principal amount equal to such Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Maturity Date at its
sole discretion; provided, that after giving effect to any amount requested,
(a) the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (b) the aggregate principal amount of all outstanding Swingline
Loans shall not exceed the lesser of (i) the Revolving Credit Commitment less
the sum of all outstanding Revolving Credit Loans and the L/C Obligations and
(ii) the Swingline Commitment. Subject to the terms and conditions hereof, the
Borrower may borrow, repay and reborrow Swingline Loans hereunder until the
Maturity Date.

 

22



--------------------------------------------------------------------------------

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective Revolving Credit Commitment Percentages and shall thereafter be
reflected as Revolving Credit Loans of the Lenders on the books and records of
the Administrative Agent. Each Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Lender’s obligation to fund its respective Revolving
Credit Commitment Percentage of a Swingline Loan shall be affected by any other
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Lender’s Revolving Credit Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise, the
loss of the amount so recovered shall be ratably shared among all the Lenders in
accordance with their respective Revolving Credit Commitment Percentages (unless
the amounts so recovered by or on behalf of the Borrower pertain to a Swingline
Loan extended after the occurrence and during the continuance of an Event of
Default of which the Administrative Agent has received notice in the manner
required pursuant to Section 10.3 and which such Event of Default has not been
waived by the Required Lenders or the Lenders, as applicable).

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 9.1(e) shall have occurred, each Lender will, on
the date the applicable Revolving Credit Loan would have been made, purchase an
undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Revolving Credit Commitment Percentage of the aggregate
amount of such Swingline Loan. Each Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation

 

23



--------------------------------------------------------------------------------

and upon receipt thereof the Swingline Lender will deliver to such Lender a
certificate evidencing such participation dated the date of receipt of such
funds and for such amount. Whenever, at any time after the Swingline Lender has
received from any Lender such Lender’s participating interest in a Swingline
Loan, the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.2, the Swingline Lender shall not be obligated to make any
Swingline Loan at a time when any other Lender is a Defaulting Lender, unless
the Swingline Lender has entered into arrangements, including the delivery of
cash collateral, with the Borrower or such Defaulting Lender and satisfactory to
the Swingline Lender to eliminate the Swingline Lender’s Fronting Exposure
(after giving effect to Section 4.14(c)) with respect to any such Defaulting
Lender.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 p.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan, and (ii) at least three
(3) Business Days before each LIBOR Rate Loan, specifying:

(A) the date of such borrowing, which shall be a Business Day;

(B) whether such Revolving Credit Loan shall be a LIBOR Rate Loan or a Base Rate
Loan;

(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan;

(D) if such Loan is a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto; and

(E) the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof or (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.

A Notice of Borrowing received after 12:00 p.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the Lenders of
each Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative

 

24



--------------------------------------------------------------------------------

Agent, for the account of the Borrower, at the applicable office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender’s Revolving Credit Commitment Percentage of the Revolving Credit
Loans to be made on such borrowing date and (ii) the Swingline Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the applicable deposit
account of the Borrower identified in the most recent notice substantially in
the form attached as Exhibit C (a “Notice of Account Designation”) delivered by
the Borrower to the Administrative Agent or as may be otherwise agreed upon by
the Borrower and the Administrative Agent from time to time. The Administrative
Agent shall not be obligated to disburse the portion of the proceeds of any
Revolving Credit Loan requested pursuant to this Section to the extent that any
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Lenders as provided in
Section 2.2(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date and (ii) all Swingline Loans in accordance with Section 2.2(b)
(but, in any event, no later than the Maturity Date), together, in each case,
with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments.

(i) Aggregate Revolving Credit Commitment. If, as of the most recent Revaluation
Date or at any time (as determined by the Administrative Agent under
Section 2.4(b)(iv)), the Revolving Credit Outstandings, the outstanding
principal amount of all Revolving Credit Loans plus the sum of all outstanding
Swingline Loans and L/C Obligations exceeds the Revolving Credit Commitment,
then, in such case, the Borrower shall (1) first, if (and to the extent)
necessary to eliminate such amount in excess of the Revolving Credit Commitment,
immediately repay outstanding Swingline Loans (and/or reduce any pending request
for a borrowing of such Swingline Loans submitted in respect of such Swingline
Loans on such day) by the amount in excess of the Revolving Credit Commitment,
(2) second, if (and to the extent) necessary to eliminate such amount in excess
of the Revolving Credit Commitment, immediately repay outstanding Revolving
Credit Loans which are Base Rate Loans (and/or reduce any pending requests for a
borrowing or continuation or conversion of such Loans submitted in respect of
such Loans on such day) by such amount in excess of the Revolving Credit
Commitment, (3) third, if (and to the extent) necessary to eliminate such amount
in excess of the Revolving Credit Commitment, immediately repay outstanding
Revolving Credit Loans which are LIBOR Rate Loans (and/or reduce any pending
requests for a borrowing or continuation or conversion of such Loans submitted
in respect of such Loans on such day) by such

 

25



--------------------------------------------------------------------------------

amount in excess of the Revolving Credit Commitment, and (4) fourth, with
respect to any Letters of Credit then outstanding, if (and to the extent)
necessary to collateralize such amount in excess of the Revolving Credit
Commitment, immediately deposit cash into a cash collateral account opened by
the Administrative Agent for the benefit of the Lenders in an amount equal to
the amount of such excess (such cash collateral to be applied in accordance with
Section 9.2(b)).

(ii) Swingline Commitment. If, at any time (as determined by the Administrative
Agent under Section 2.4(b)(iv)), the outstanding principal amount of all
Swingline Loans exceeds the Swingline Commitment for any reason, then, the
Borrower shall, if (and to the extent) necessary to eliminate such excess,
immediately repay outstanding Swingline Loans (and/or reduce any pending request
for a borrowing of such Loans submitted in respect of such Loans on such day) by
the amount of such excess.

(iii) Excess L/C Obligations. If, at any time (as determined by the
Administrative Agent under Section 2.4(b)(iv)), the outstanding principal amount
of all L/C Obligations exceeds the L/C Commitment, then, in each such case, the
Borrower shall, with respect to any Letters of Credit then outstanding, deposit
cash into a cash collateral account opened by the Administrative Agent for the
benefit of the Lenders in an amount equal to the amount of such excess (such
cash collateral to be applied in accordance with Section 9.2(b)).

(iv) Compliance and Payments. The Borrower’s compliance with this Section 2.4(b)
shall be tested from time to time by the Administrative Agent at its sole
discretion, but in any event shall be tested on the date on which (A) the
Borrower requests that the applicable Lenders make a Revolving Credit Loan,
(B) the Borrower requests that the Swingline Lender make a Swingline Loan or
(C) the Borrower requests that any Issuing Lender issue a Letter of Credit. Each
such repayment pursuant to this Section 2.4(b) shall be accompanied by any
amount required to be paid pursuant to Section 4.9.

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
12:00 p.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan, (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying (A) the date and amount of prepayment, (B) whether the
prepayment is of Revolving Credit Loans, Swingline Loans or a combination
thereof, and, if a combination thereof, the amount allocable to each, and
(C) whether the repayment is of LIBOR Rate Loans, Base Rate Loans, or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of (i) $1,000,000 or a whole
multiple of $1,000,000 in excess thereof with respect to Base Rate Loans (other
than Swingline Loans), (ii) $5,000,000 or a whole multiple of $1,000,000, in
excess thereof with respect to LIBOR Rate Loans and (iii) $100,000 or a whole

 

26



--------------------------------------------------------------------------------

multiple of $100,000 in excess thereof with respect to Swingline Loans. A Notice
of Prepayment received after 12:00 p.m. shall be deemed received on the next
Business Day. Each such prepayment shall be accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. Any prepayment of any LIBOR
Rate Loan on any day other than on the last day of the Interest Period
applicable thereto shall be subject to the terms of Section 4.9 hereof.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $10,000,000 or any whole multiple of $5,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Lender according to its Revolving Credit Commitment
Percentage. All accrued Commitment Fees with respect to any portion of the
Revolving Credit Commitment terminated pursuant hereto shall be paid on the next
payment date pursuant to Section 4.3(b) hereof; provided, that if such
termination is a complete termination of the entire Revolving Credit Commitment,
then all accrued Commitment Fees shall be paid on the effective date thereof.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate Revolving Credit Outstandings after such reduction to the Revolving
Credit Commitment as so reduced, and if the Revolving Credit Commitment as so
reduced is less than the aggregate amount of all outstanding Letters of Credit,
the Borrower shall be required to deposit cash in a cash collateral account
opened by the Administrative Agent in an amount equal to such excess. Such cash
collateral shall be applied in accordance with Section 9.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of cash
collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Facility. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Maturity
Date.

 

27



--------------------------------------------------------------------------------

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (the “Letters of Credit”) for
the account of the Borrower on any Business Day from the Closing Date through
but not including the fifth (5th) Business Day prior to the Maturity Date in
such form as may be approved from time to time by the applicable Issuing Lender;
provided, that no Issuing Lender shall have any obligation to issue any Letter
of Credit if, after giving effect to such issuance, (a) the L/C Obligations
would exceed the L/C Commitment or (b) the Revolving Credit Outstandings would
exceed the Revolving Credit Commitment. Each Letter of Credit shall (i) be
denominated in Dollars in a minimum amount to be agreed to by such Issuing
Lender, (ii) be a letter of credit issued to support obligations of the Borrower
or any of its Subsidiaries, contingent or otherwise, (iii) be in a form
satisfactory to such Issuing Lender, (iv) have an expiration date not later than
the earlier of (a) the fifth (5th) Business Day prior to the scheduled Maturity
Date and (b) the date which is one year from the date of issuance of such Letter
of Credit (subject to automatic renewal for additional one (1) year periods
pursuant to the terms of the Letter of Credit Application or other documentation
acceptable to such Issuing Lender); provided that (x) if a Letter of Credit has
an expiration date later than the scheduled Maturity Date, then the Borrower
shall post cash collateral for such Letter of Credit in accordance with
Section 2.4(b)(iii) at least five Business Days prior to the scheduled Maturity
Date (or such later date as shall be determined by Administrative Agent in its
sole discretion) and (y) Letters of Credit may be issued with (or amended to
provide) a tenor of greater than one year only with the prior written consent of
all of the Lenders and (v) be subject to the Uniform Customs and/or ISP98, as
set forth in the Letter of Credit Application or as determined by such Issuing
Lender and, to the extent not inconsistent therewith, the laws of the State of
New York. No Issuing Lender shall at any time be obligated to issue any Letter
of Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any Applicable
Law. References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 3.1, no Issuing Lender shall be obligated to issue any Letter of
Credit at a time when any other Lender is a Defaulting Lender, unless such
Issuing Lender has entered into arrangements, including the delivery of cash
collateral, with the Borrower or such Defaulting Lender and satisfactory to such
Issuing Lender to eliminate such Issuing Lender’s Fronting Exposure (after
giving effect to Section 4.14(c)) with respect to any such Defaulting Lender.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender, at the office of such Issuing Lender
specified in or determined in accordance with Section 11.1, a Letter of Credit
Application therefor, completed to the satisfaction of such

 

28



--------------------------------------------------------------------------------

Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may request. Upon receipt of any Letter of
Credit Application, such Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall any Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower a copy of such
Letter of Credit and promptly notify each Lender of the issuance and upon
request by any Lender, furnish to such Lender a copy of such Letter of Credit
and the amount of such Lender’s participation therein.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 4.14(f), the Borrower shall
pay to the Administrative Agent, for the account of each Issuing Lender and the
L/C Participants, a letter of credit commission with respect to each Letter of
Credit in the amount equal to the face amount of such Letter of Credit
multiplied by the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Maturity Date and thereafter on demand of the Administrative Agent. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to each Issuing Lender and the L/C Participants all commissions received
pursuant to this Section in accordance with their respective Revolving Credit
Commitment Percentages.

(b) Fronting Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of each Issuing Lender, a
fronting fee with respect to each Letter of Credit issued by it as set forth in
the Fee Letter or as separately agreed by such Issuing Lender, as applicable.
Such fronting fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Maturity Date and thereafter on demand
of the Administrative Agent.

(c) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse each Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by such Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

SECTION 3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s

 

29



--------------------------------------------------------------------------------

own account and risk an undivided interest equal to such L/C Participant’s
Revolving Credit Commitment Percentage in such Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit issued hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit for which such Issuing
Lender is not reimbursed in full by the Borrower through a Revolving Credit Loan
or otherwise in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to the amount of
such L/C Participant’s Revolving Credit Commitment Percentage of the amount of
such draft, or any part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
such Issuing Lender shall notify the Administrative Agent and each L/C
Participant of the amount and due date of such required payment and such L/C
Participant shall pay to such Issuing Lender the amount specified on the
applicable due date. If any such amount is paid to such Issuing Lender after the
date such payment is due, such L/C Participant shall pay to such Issuing Lender,
in addition to such amount, the product of (i) such amount, times (ii) the daily
average Federal Funds Rate as determined by the Administrative Agent during the
period from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of such Issuing Lender with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error. With respect to payment to such Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, that in the event that any such payment received
by such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

SECTION 3.5 Reimbursement Obligations.

(a) Reimbursement Obligation of the Borrower. In the event of any drawing under
any Letter of Credit, the Borrower agrees to reimburse (either with the proceeds
of a Revolving Credit Loan as provided for in this Section or with funds from
other sources), in same day funds, the applicable Issuing Lender on each date on
which such Issuing Lender notifies the Borrower of the date and the amount of a
draft paid under any Letter of Credit for the amount of (a) such

 

30



--------------------------------------------------------------------------------

draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment.

(b) Reimbursement Obligation of the Lenders. Unless the Borrower shall
immediately notify the applicable Issuing Lender that the Borrower intends to
reimburse such Issuing Lender for such drawing from other sources or funds, the
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Lenders make Revolving Credit Loans
bearing interest at the Base Rate on such date in the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment, and the Lenders shall make such
requested Revolving Credit Loans, the proceeds of which shall be applied to
reimburse such Issuing Lender for the amount of the related drawing and costs
and expenses. Each Lender acknowledges and agrees that its obligation to fund a
Revolving Credit Loan in accordance with this Section to reimburse each Issuing
Lender for any draft paid under a Letter of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article V. If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse any Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against any Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the Issuing Lenders and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors, omissions, interruptions or delays caused by such Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by any Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of any Issuing Lender or any L/C Participant
to the Borrower. The responsibility of the applicable Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including

 

31



--------------------------------------------------------------------------------

each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8 Comerica Bank as Issuing Lender. Notwithstanding the foregoing,
Comerica Bank may decline to issue any Letter of Credit hereunder at its sole
discretion. In addition, Comerica Bank may at any time give notice of its
resignation as Issuing Lender to the Administrative Agent and the Borrower. Upon
receipt of any such notice of resignation, Comerica Bank shall cease to be an
Issuing Lender hereunder and shall be discharged of its obligations as an
Issuing Lender hereunder (other than with respect to Letters of Credit
previously issued by Comerica Bank). Following any such resignation, the
applicable provisions of the Credit Agreement (including this Article III and
Section 11.3 hereof) shall continue in effect for the benefit of Comerica Bank
in respect of all such Letters of Credit which remain outstanding and any
actions taken or omitted to be taken by Comerica Bank in connection with its
acting as an Issuing Lender.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower:

(i) Revolving Credit Loans shall bear interest at (A) the Base Rate plus the
Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin (provided
that the LIBOR Rate shall not be available until three (3) Business Days after
the Closing Date); and

(ii) any Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin for Base Rate Loans.

The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 4.2. Any
Revolving Credit Loan or any portion thereof as to which the Borrower has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan and any LIBOR Rate Loan or any portion thereof as to which the Borrower has
not duly specified an Interest Period as provided herein shall be deemed a LIBOR
Rate Loan for a one (1) month Interest Period.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower by
giving notice at the times described in Section 2.3 or 4.2, as applicable, shall
elect an interest

 

32



--------------------------------------------------------------------------------

period (each, an “Interest Period”) to be applicable to such Loan, which
Interest Period shall be a period of one (1), two (2), three (3), or six
(6) months; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;

(iv) no Interest Period shall extend beyond the Maturity Date, without payment
of any amounts pursuant to Section 4.9; and

(v) there shall be no more than eight (8) Interest Periods in effect at any
time.

(c) Default Rate. Subject to Section 9.2, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.1(a), or
9.1(e), or (ii) at the election of the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default:

(A) the Borrower shall no longer have the option to request LIBOR Rate Loans,
Swingline Loans or Letters of Credit;

(B) all outstanding LIBOR Rate Loans shall bear interest at a rate per annum of
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans;

(C) all outstanding Base Rate Loans shall bear interest at a rate per annum
equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans; and

(D) all other Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate

 

33



--------------------------------------------------------------------------------

(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document.

Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing on March 31, 2011; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans based on the Prime Rate shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest provided hereunder shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year).

(e) Maximum Rate.

(i) In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.

(ii) In the event that such a court determines that the Lenders have charged or
received interest hereunder in excess of the highest applicable rate, the rate
in effect hereunder shall automatically be reduced to the maximum rate permitted
by Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Borrower any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to:

(a) convert at any time following the third Business Day after the Closing Date
all or any portion of any outstanding Base Rate Loans (other than Swingline
Loans) in a principal amount equal to $1,000,000 or any whole multiple of
$1,000,000 in excess thereof into one or more LIBOR Rate Loans; and

 

34



--------------------------------------------------------------------------------

(b) upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans.

Whenever the Borrower desires to convert or continue Loans as provided above,
the Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying:

(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor;

(B) the effective date of such conversion or continuation (which shall be a
Business Day);

(C) the principal amount of such Loans to be converted or continued; and

(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan.

The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.

SECTION 4.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, the Borrower shall pay to
the Administrative Agent, for the account of the Revolving Credit Lenders (other
than any Defaulting Lender), a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the Applicable Margin on the average daily
unused portion of the Revolving Credit Commitment of the Revolving Credit
Lenders (other than the Defaulting Lenders, if any), with the amount of
outstanding Swingline Loans to be considered usage of the Revolving Credit
Commitment for the purpose of calculating the Commitment Fee. The Commitment Fee
shall be payable in arrears on the last Business Day of each calendar quarter of
each year, commencing on the first such date to occur after the Closing Date and
ending on the Revolving Credit Maturity Date, and on the date on which the
Revolving Credit Commitments terminate. Such Commitment Fee shall be distributed
by the Administrative Agent to the Revolving Credit Lenders (other than any
Defaulting Lender) pro rata in accordance with such Revolving Credit Lenders’
respective Revolving Credit Commitment Percentages.

(b) Other Fees. The Borrower shall pay to the Lead Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

 

35



--------------------------------------------------------------------------------

SECTION 4.4 Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or any Letter of Credit or of any fee,
commission or other amounts (including the Reimbursement Obligation with respect
to any Letter of Credit) payable to the Lenders under this Agreement (or any of
them) shall be made not later than 1:00 p.m. on the date specified for payment
under this Agreement to the Administrative Agent at the Administrative Agent’s
Office for the account of the Lenders entitled to such payment in immediately
available funds and shall be made without any set off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 9.1(a),
but for all other purposes shall be deemed to have been made on the next
succeeding Business Day. Any payment received after 2:00 p.m. shall be deemed to
have been made on the next succeeding Business Day for all purposes. Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent (i) shall distribute to each such Lender at its address for notices set
forth herein its pro rata share of such payment in accordance with the amounts
then due and payable to such Lenders (except as specified below) and (ii) shall
wire advice of the amount of such credit to each Lender. Each payment to the
Administrative Agent on account of the principal of or interest on the Swingline
Loans or of any fee, commission or other amounts payable to the Swingline Lender
shall be made in like manner, but for the account of the Swingline Lender. Each
payment to the Administrative Agent of the Issuing Lenders’ fees or L/C
Participants’ commissions shall be made in like manner, but for the account of
the Issuing Lenders or the L/C Participants, as the case may be. Each payment to
the Administrative Agent of Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent and any amount payable to any
Lender under Sections 4.9, 4.10, 4.11 or 11.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(b)(ii), if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.

SECTION 4.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each

 

36



--------------------------------------------------------------------------------

Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.11 or 11.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s

 

37



--------------------------------------------------------------------------------

share of such borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.3(b) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at;

(i) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation; and

(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans.

If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Revolving
Credit Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date.

SECTION 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for the Interest Period with respect to a proposed
LIBOR Rate Loan, or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the

 

38



--------------------------------------------------------------------------------

Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and in the case of LIBOR Rate Loans,
the Borrower shall either (1) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan, together with
accrued interest thereon (subject to Section 4.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan or (2) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans and
(ii) if any of the Lenders may not lawfully continue to maintain a LIBOR Rate
Loan to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan for the
remainder of such Interest Period.

SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Revolving Credit Commitment Percentage of the LIBOR Rate Loans in the
London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

 

39



--------------------------------------------------------------------------------

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Lender or any Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit, any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.11 and the
imposition of, or any change in the rate of any Excluded Tax payable by such
Lender or such Issuing Lender); or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement, LIBOR Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender or such Issuing Lender, the Borrower shall promptly pay to any such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or such Issuing Lender’s capital or on the
capital of such Lender’s or such Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Lender, to a level below that
which such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Lender’s policies and the
policies of such Lender’s or such Issuing Lender’s holding company with respect
to capital adequacy), then from time to time upon written request of such Lender
or such Issuing Lender the Borrower shall promptly pay to such Lender or such
Issuing Lender, as the

 

40



--------------------------------------------------------------------------------

case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or such Issuing Lender, as the case may be, notifies the Borrower of the
Change in Law or other events or conditions giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 4.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Lender or the applicable Issuing Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may

 

41



--------------------------------------------------------------------------------

be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that the Borrower is a resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

 

42



--------------------------------------------------------------------------------

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or an
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent, such Lender or such Issuing Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such Issuing Lender in the event the Administrative Agent,
such Lender or such Issuing Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(g) FATCA. Each Lender that is organized under the laws of a jurisdiction other
than the United States shall (A) enter into such agreements with the Internal
Revenue Service as necessary to establish an exemption from withholding under
FATCA; (B) comply with any certification, documentation, information reporting
or other requirement necessary to establish an exemption from withholding under
FATCA; (C) provide any documentation reasonably requested by the Borrower or the
Administrative Agent sufficient for the Administrative Agent and the Borrower to
comply with their obligations, if any, under FATCA and to determine that such
Lender has complied with such applicable reporting requirements; and (D) provide
a certification signed by the chief financial officer, principal accounting
office, treasurer or controller of such Lender certifying that such Lender has
complied with any necessary requirements to establish an exemption from
withholding under FATCA.

(h) Lender Indemnity. Each Lender shall indemnify the Administrative Agent
within 10 days after demand therefor for the full amount of any Excluded Taxes
attributable to such Lender that are payable or paid by the Administrative Agent
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document against any amount due to the
Administrative Agent under this paragraph (h). The

 

43



--------------------------------------------------------------------------------

agreements in this paragraph (h) shall survive the resignation and/or
replacement of the Administrative Agent.

(i) Borrower Indemnity. The Borrower shall also indemnify the Administrative
Agent, within 10 days after demand therefor for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
paragraph (h); provided, that such Lender shall indemnify the Borrower to the
extent of any payment the Borrower makes to the Administrative Agent pursuant to
this paragraph (i).

(j) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Revolving Credit Commitment.

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 4.11, or if any Lender is a Defaulting Lender hereunder or becomes a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.9), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.9; provided, that such fee shall be waived for the first
such replacement occurring after the date of this Agreement;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the

 

44



--------------------------------------------------------------------------------

extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 4.13 Incremental Loans.

(a) At any time prior to the Maturity Date, the Borrower may by written notice
to the Administrative Agent elect to request the establishment of up to two
(2) incremental revolving credit commitments (any such incremental revolving
credit commitment, an “Incremental Loan Commitment”) to make incremental
revolving credit loans (any such incremental revolving credit loans, an
“Incremental Loan”); provided that (1) the total aggregate amount for all such
Incremental Loan Commitments shall not (as of any date of incurrence thereof)
exceed $40,000,000 and (2) the total aggregate amount for each Incremental Loan
Commitment shall not be less than $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Loan Commitment shall be effective, which shall be a date not
less than thirty (30) days after the date on which such notice is delivered to
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, the Issuing Lenders and the Swingline Lender, to
provide an Incremental Loan Commitment (any such Person, an “Incremental
Lender”). Any Lender or any Incremental Lender offered or approached to provide
all or a portion of any Incremental Loan Commitment may elect or decline, in its
sole discretion, to provide such Incremental Loan Commitment. Any Incremental
Loan Commitment shall become effective as of such Increased Amount Date;
provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to any Incremental Loan Commitment;

(B) each Incremental Loan shall be a “Revolving Credit Loan” for all purposes
hereof and shall be subject to the same terms and conditions as the Revolving
Credit Loans and shall be guaranteed and secured with the other Extensions of
Credit on a pari passu basis;

(C) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by

 

45



--------------------------------------------------------------------------------

the Administrative Agent on the applicable Increased Amount Date among the
Lenders (including the Incremental Lenders providing such Credit Loans) in
accordance with their revised Revolving Credit Commitment Percentages (and the
Lenders (including the Incremental Lenders providing such Incremental Loans)
agree to make all payments and adjustments necessary to effect such reallocation
and the Borrower shall pay any and all costs required pursuant to Section 4.9 in
connection with such reallocation as if such reallocation were a repayment);

(D) such Incremental Loan Commitments shall be effected pursuant to one or more
Joinder Agreements executed and delivered by the Borrower, the Administrative
Agent and the applicable Incremental Lenders (which Joinder Agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 4.13); and

(E) the Borrower shall deliver or cause to be delivered any other documents
reasonably requested by the Administrative Agent in connection with any such
transaction.

(b) On any Increased Amount Date on which any Incremental Loan Commitment
becomes effective, each Incremental Lender with an Incremental Loan Commitment
shall become a Lender hereunder with respect to such Incremental Loan
Commitment. Thereafter it shall be entitled to the same voting rights as the
existing Lenders under the Revolving Credit Facility and shall be included in
any determination of the Required Lenders. The Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

SECTION 4.14 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.2.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 11.2), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to any Issuing Lender or the Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by any Issuing
Lender or the Swingline Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which

 

46



--------------------------------------------------------------------------------

that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or funded
participations in Swingline Loans or Letters of Credit in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or funded participations in Swingline Loans or Letters of Credit were made at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Swingline Loans or Letters of Credit owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Swingline Loans or Letters of Credit owed to, that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 4.14(b) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(c) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Section 2.2(b) and Section 3.4, the “Revolving Credit Commitment Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Credit Commitment of that Defaulting Lender; provided that (x) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists and
(y) the aggregate obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swingline Loans shall not exceed
the positive difference, if any, of (A) the Revolving Credit Commitment of that
non-Defaulting Lender minus (B) the aggregate outstanding principal amount of
the Revolving Loans of that Lender.

(d) Cash Collateral for Letters of Credit. Promptly on demand by any Issuing
Lender or the Administrative Agent from time to time, the Borrower shall deliver
to the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure with respect to such Issuing Lender (after giving effect to
Section 4.14(c)) on terms reasonably satisfactory to the Administrative Agent
and such Issuing Lender. Any such cash collateral shall be deposited in a
separate account with the Administrative Agent, subject to the exclusive
dominion and control of the Administrative Agent, as collateral (solely for the
benefit of such Issuing Lender) for the payment and performance of each
Defaulting Lender’s Revolving Credit Commitment

 

47



--------------------------------------------------------------------------------

Percentage of outstanding L/C Obligations. Moneys in such account shall be
applied by the Administrative Agent to reimburse such Issuing Lender immediately
for each Defaulting Lender’s Revolving Credit Commitment Percentage of any
drawing under any Letter of Credit which has not otherwise been reimbursed by
the Borrower or such Defaulting Lender pursuant to the terms of Section 2.3.

(e) Prepayment of Swingline Loans. Promptly on demand by the Swingline Lender or
the Administrative Agent from time to time, the Borrower shall prepay Swingline
Loans in an amount of all Fronting Exposure with respect to the Swingline Lender
(after giving effect to Section 4.14(c)).

(f) Certain Fees. For any period during which that Lender is a Defaulting
Lender, that Defaulting Lender (i) shall not be entitled to receive any
Commitment Fee pursuant to Section 4.3 (and no Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (ii) shall not be entitled to receive any Letter of
Credit fees pursuant to Section 3.3(a) otherwise payable to the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the applicable Issuing Lender pursuant to
Section 4.14(d), but instead, the Borrower shall pay to the non-Defaulting
Lenders the amount of such Letter of Credit fees in accordance with the upward
adjustments in their respective Revolving Credit Commitment Percentages
allocable to such Letter of Credit pursuant to Section 4.14(c), with the balance
of such fee, if any, payable to the applicable Issuing Lender for its own
account.

(g) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the Issuing Lenders agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Revolving Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Revolving Credit Commitment
Percentages (without giving effect to Section 4.14(c)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

48



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS OF EFFECTIVENESS AND BORROWING

SECTION 5.1 Conditions to Effectiveness and Initial Extensions of Credit. The
effectiveness of this Agreement and the obligation of the Lenders to make the
initial Loan or issue or participate in the initial Letter of Credit, if any, is
subject to the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note, a Swingline Note in favor of the
Swingline Lender (if requested thereby), the Security Documents, together with
any other applicable Loan Documents, shall have been duly authorized, executed
and delivered to the Administrative Agent by the parties thereto and shall be in
full force and effect.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors (or other governing body) of such Credit Party
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 5.1(b)(iii).

(ii) Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Credit Party under the laws of its jurisdiction of organization
and, to the extent requested by the Administrative Agent, each other
jurisdiction where such Credit Party is qualified to do business.

(iii) Opinions of Counsel. Favorable opinions of external United States counsel
to the Credit Parties addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties, the Loan Documents and such other matters as the
Administrative Agent shall request and which opinion shall permit reliance by
successors and permitted assigns of each of the Administrative Agent and the
Lenders.

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the

 

49



--------------------------------------------------------------------------------

Administrative Agent, on behalf of the Secured Parties, in the Collateral and
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon.

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Capital
Stock of first tier Foreign Subsidiaries pledged pursuant to the Security
Documents, together with an undated stock power for each such certificate duly
executed in blank by the registered owner thereof and (B) each original
promissory note, if any, required to be delivered pursuant to the Security
Documents together with an undated endorsement for each such promissory note
duly executed in blank by the holder thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (naming the Administrative Agent as loss payee on all certificates
for property hazard insurance and as additional insured on all certificates for
liability insurance), and, if requested by the Administrative Agent, copies
(certified by a Responsible Officer of the Borrower) of insurance policies in
the form required under the Security Documents and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

(d) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and no action shall have been taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.

(e) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries for the

 

50



--------------------------------------------------------------------------------

three Fiscal Years most recently ended for which financial statements are
available and the related audited statements of income and retained earnings and
cash flows for such Fiscal Years and (B) unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries for each quarterly period ended after
February 27, 2010 for which financial statements are available and related
unaudited interim statements of income and retained earnings.

(ii) Financial Projections. The Administrative Agent shall have received
projections prepared by management of the Borrower, of balance sheets, income
statements and cash flow statements prepared on a quarterly basis for the Fiscal
Year 2012 and on an annual basis for each of Fiscal Year 2013 and Fiscal Year
2014.

(iii) Payment at Closing. The Borrower shall have paid (A) to the Administrative
Agent, the Lead Arranger and the Lenders the fees set forth or referenced in
Section 4.3 and any other accrued and unpaid fees or commissions due hereunder
and (B) all fees, charges and disbursements of counsel to the Administrative
Agent and the Lead Arranger (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

(f) Miscellaneous.

(i) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans are to be disbursed.

(ii) Existing Credit Agreement. The Existing Credit Agreement shall have been
terminated and all collateral security therefor, if any, released, and the
Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it evidencing such termination and release, except in each case
to the extent relating to the outstanding letters of credit described in
Schedule 8.3, which shall remain outstanding.

(iii) Patriot Act. The Borrower and each of the Subsidiary Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the Act.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments

 

51



--------------------------------------------------------------------------------

reasonably requested thereby, with respect to the transactions contemplated by
this Agreement.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Loan or participate in any Swingline Loan or Letter of
Credit (including the initial Extension of Credit), and of any Issuing Lender to
issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, issuance or extension
date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Letter of Credit Application from the Borrower in accordance with
Section 2.3(a) or Section 3.2, as applicable.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations, warranties and agreements, in
each case after giving effect to the Transaction, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit.

SECTION 6.1 Corporate Organization and Power. The Borrower is a corporation,
duly incorporated and validly existing in good standing under the laws of the
jurisdiction of its incorporation; it has all necessary corporate power to own
its property and to carry on its business as now being conducted; and it is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary, except where the
failure to be so qualified, or to be in good standing, could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

SECTION 6.2 Subsidiaries. Schedule 6.2 (as updated from time to time pursuant to
Section 7.1(g)) identifies each Subsidiary, the jurisdiction of its
incorporation, the percentage of issued and outstanding shares of each class of
its capital stock owned by the Borrower and the

 

52



--------------------------------------------------------------------------------

Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and the number of shares of each class issued and
outstanding. Each Subsidiary is a corporation, duly incorporated and validly
existing in good standing under the laws of the jurisdiction of its
incorporation, has all necessary corporate power to own its property and to
carry on its business as now being conducted, and is duly qualified to do
business and in good standing in each jurisdiction in which the character of its
properties owned or leased by it therein or in which the transaction of its
business makes such qualification necessary, except (a) where the failure to be
so qualified, or to be in good standing, could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, and (b) for
any inactive Subsidiary which the Borrower intends to dissolve in accordance
with Section 8.1 hereof. All of the issued and outstanding shares of capital
stock of each Subsidiary have been duly authorized and validly issued and are
fully paid and nonassessable. All such shares owned by the Borrower or any
Subsidiary thereof are owned beneficially and of record, free of any Lien.

SECTION 6.3 Corporate Authority. Each of the Borrower and each of its
Subsidiaries has all necessary corporate power and authority to execute and
deliver, and to incur and perform its obligations under, each of the Loan
Documents to which it is a party, all of which have been duly authorized by all
proper and necessary corporate action. No consent or approval of stockholders is
required as a condition to the validity or performance of, or the exercise by
the Administrative Agent or the Lenders of any of their rights or remedies
under, any Loan Document.

SECTION 6.4 Authorizations. All authorizations, consents, approvals,
registrations, notices, exemptions and licenses with or from any Governmental
Authority or other Person necessary for the execution, delivery and performance
by the Borrower or any Subsidiary of, and the incurrence and performance of each
of its obligations under, each of the Credit Documents, and the exercise by the
Administrative Agent and the Lenders of their remedies under each of the Credit
Documents have been effected or obtained and are in full force and effect.

SECTION 6.5 Binding Obligation. Each of the Loan Documents to which the Borrower
is a party (other than the Notes) constitutes and, when issued in accordance
with the terms hereof, each Note will constitute, the valid and legally binding
obligation of the Borrower, enforceable in accordance with its terms, subject as
to enforcement to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles. Each of the Loan Documents to which any Subsidiary is
a party constitutes the valid and legally binding obligation of such Subsidiary,
enforceable in accordance with its terms, subject as to enforcement to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

SECTION 6.6 Litigation; Labor Controversies. Except as described in Schedule 6.6
and updated through Section 7.11, there are no proceedings or investigations now
pending or, to the knowledge of the Borrower, threatened before any court or
arbitrator or before or by any Governmental Authority which (i) relate to this
Agreement or any other Loan Document or (ii)

 

53



--------------------------------------------------------------------------------

individually or in the aggregate, if determined adversely to the interests of
the Borrower or any Subsidiary, could reasonably be expected to have a Material
Adverse Effect. Except as set forth in Schedule 6.6, there are no labor
controversies pending or, to the best knowledge of the Borrower, threatened
against the Borrower or any Subsidiary which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 6.7 No Conflicts. There is no law, regulation, rule, order or judgment,
and no provision of any material agreement or instrument binding upon the
Borrower or any Subsidiary, or affecting their properties, no provision of the
certificate of incorporation or by-laws (or similar constitutive instruments) of
the Borrower or any Subsidiary and no provision of any Contractual Obligation to
which the Borrower or any Subsidiary is a party, that would prohibit, conflict
with or in any way impair the execution or delivery of, or the incurrence or
performance of any obligations of the Borrower under, any Loan Document, or
result in or require the creation or imposition of any Lien on any property of
the Borrower or any Subsidiary as a consequence of the execution, delivery and
performance of any Loan Document.

SECTION 6.8 Financial Condition.

(a) The Consolidated balance sheet of the Borrower as of February 27, 2010
together with Consolidated statements of income, retained earnings, paid-in
capital and surplus and cash flows for the Fiscal Year then ended, audited and
reported upon by the Borrower’s outside independent certified public accounting
firm, previously delivered to the Administrative Agent and the Lenders, and the
unaudited Consolidated balance sheet of the Borrower as of August 31, 2010,
together with Consolidated statements of income, retained earnings, paid-in
capital and surplus and cash flows for the period then ended, fairly present the
Consolidated financial condition, Consolidated results of operations and
transactions in surplus accounts of the Borrower as of the dates and for the
periods referred to and have been prepared in accordance with GAAP consistently
applied throughout the period involved, subject to normal year end adjustments
and the absence of footnotes. There are no material liabilities (whether known
or unknown, direct or indirect, fixed or contingent, and of any nature
whatsoever) of the Borrower or any Subsidiary as of the date of each such
balance sheet that are not reflected therein or, as applicable, in the notes
thereto.

(b) No Default or Event of Default has occurred and is continuing. There has
been no material adverse change in the business, properties, condition
(financial or otherwise) or operations, present or prospective, of the Borrower
and the Subsidiaries, taken as a whole, since February 27, 2010.

SECTION 6.9 Taxes. The Borrower and its Subsidiaries have filed all United
States federal tax returns, and all other tax returns, required to be filed and
have paid all taxes, assessments and governmental charges or levies due pursuant
to such returns or pursuant to any assessment received by the Borrower or any
Subsidiary, except such taxes, if any, as are being contested in good faith and
for which adequate reserves have been provided. No notices of tax liens have
been filed and no claims are being asserted concerning any such taxes,
assessments and governmental charges or levies, which liens or claims could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. The charges, accruals and

 

54



--------------------------------------------------------------------------------

reserves on the books of the Borrower and its Subsidiaries for any taxes or
other governmental charges are adequate.

SECTION 6.10 Margin Stock; Use of Proceeds. Neither the Borrower nor any
Subsidiary is engaged principally or as one of its activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulation T, U or X of such Board
of Governors. The proceeds of the Loans and Letters of Credit are to be used
solely for the purposes set forth in and permitted by Section 7.12.

SECTION 6.11 Compliance with ERISA. With respect to each Plan, the Borrower and
each other member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of and is in compliance in all material respects with
ERISA, and with the Code to the extent applicable to it. Neither the Borrower
nor any other member of the ERISA Group has incurred or is likely to incur any
liability to the PBGC or a Plan under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA. Neither the Borrower nor
any Subsidiary has any contingent liabilities for any post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in Part 6 of Title I of ERISA. No Pension Plan has incurred an unwaived
“reportable event” under Section 4043 of ERISA as a result of which either the
Borrower or any Subsidiary is expected to incur a material liability. Neither
the Borrower nor any member of the ERISA Group has incurred or is likely to
incur any material withdrawal liability under a Multiemployer Plan. Neither the
Borrower nor any member of the ERISA Group has received notice from the PBGC of
an intent to terminate a Pension Plan. No trustee has been appointed to
administer any Pension Plan. No trustee has been appointed to administer any
Multiemployer Plan, and no Multiemployer Plan has provided notice to the
Borrower or any member of the ERISA Group that it is, or is expected to become,
insolvent or in reorganization within the meaning of Title IV of ERISA, as a
result of any of which either the Borrower or any Subsidiary is expected to
incur a material liability.

SECTION 6.12 Not an Investment Company. Neither the Borrower nor any Subsidiary
is (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) subject to regulation under any foreign, federal, state or local statute
or regulation limiting its ability to incur indebtedness for money borrowed as
contemplated hereby.

SECTION 6.13 Properties. The Borrower and the Subsidiaries each has good and
marketable title to, or valid leasehold interests in, all of its respective
properties and assets that are reflected on the Consolidated balance sheet of
the Borrower as of the most recent date, except for such immaterial properties
and assets as have been disposed of in the ordinary course of business and
except for minor defects in title that do not interfere with the ability of the
Borrower or any Subsidiary to conduct its business as now conducted. All such
assets and properties are so owned or held free and clear of all Liens, except
Permitted Liens.

 

55



--------------------------------------------------------------------------------

SECTION 6.14 Compliance with Laws. The Borrower and each of its Subsidiaries has
all necessary licenses, permits and governmental authorizations to own and
operate its Properties and to carry on its business as currently conducted and
contemplated, except to the extent failure to have the same could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and each of its Subsidiaries is in material
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities except for any such law, regulation,
ordinance or order which, the failure to comply therewith, could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 6.15 Environmental Protection. Except as disclosed in Schedule 6.15, the
Borrower and each of its Subsidiaries and all real property owned, leased or
operated by the Borrower or any Subsidiary are in compliance with all applicable
Environmental Laws and Environmental Permits, except for any noncompliance which
would not reasonably be expected to have a Material Adverse Effect. The Borrower
and each of its Subsidiaries have all required Environmental Permits, except
where the failure to obtain an Environmental Permit would not reasonably be
expected to have a Material Adverse Effect, and no revocation of any
Environmental Permit is pending or, to Borrower’s knowledge, threatened. Neither
the Borrower nor any Subsidiary has caused or suffered to occur any Release of
any Hazardous Substance into the environment and there is no Release of
Hazardous Substances on any real property owned, leased or operated by the
Borrower or any Subsidiary, except in each case for (a) permitted Releases under
any Environmental Laws or Environmental Permit issued to the Borrower or any
Subsidiary or (b) Releases that would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, or to result in any
violations of any Environmental Laws that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Except as
disclosed in Schedule 6.15, neither the Borrower nor any Subsidiary has caused
or suffered to occur any condition on any of their property that could give rise
to the imposition of any Lien under Environmental Laws which would reasonably be
expected to have a Material Adverse Effect. There are no Environmental Claims
pending, or to the knowledge of the Borrower or any Subsidiary, threatened
against the Borrower or any Subsidiary which would in any such case,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 6.16 Insurance. All of the properties and operations of the Borrower and
each Subsidiary of a character usually insured by companies of established
reputation engaged in the same or a similar business similarly situated are
adequately insured, by financially sound and reputable insurers, against loss or
damage of the kinds and in amounts customarily insured against by such Persons,
and the Borrower and the Subsidiaries carry, with such insurers in customary
amounts, such other insurance, including larceny, embezzlement or other criminal
misappropriation insurance and business interruption insurance, as is usually
carried by companies of established reputation engaged in the same or a similar
business similarly situated.

SECTION 6.17 No Burdensome Restrictions; Compliance with Agreements. Neither the
Borrower nor any Subsidiary is (a) subject to any law, regulation, rule or order
that (individually or in the aggregate) materially and adversely affects the
business, operations, Property or financial or other condition of the Borrower
and its Subsidiaries taken as a whole or

 

56



--------------------------------------------------------------------------------

(b) in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation to
which it is a party, which default could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

SECTION 6.18 Full Disclosure. All information relating to the Borrower or its
Subsidiaries delivered in writing to the Administrative Agent or any Lender in
connection with the negotiation, execution and delivery of this Agreement and
the other Loan Documents is true and complete in all material respects. There is
no material fact of which the Borrower is aware which, individually or in the
aggregate, could reasonably be expected to influence adversely any Lender’s
credit analysis relating to the Borrower and its Subsidiaries which has not been
disclosed to the Lenders in writing.

SECTION 6.19 Solvency. The Borrower, both individually and taken as a whole
together with its Subsidiaries, is Solvent.

SECTION 6.20 OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower or any Guarantor: (i) is a Sanctioned Person, (ii) has
more than ten percent (10%) of its assets in Sanctioned Entities, or
(iii) derives more than ten percent (10%) of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

SECTION 6.21 Intellectual Property Matters. The Borrower and its Subsidiaries
own or possess rights to use all material franchises, licenses, copyrights,
copyright applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are reasonably necessary to conduct their businesses. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and neither the Borrower nor
any Subsidiary is liable to any Person for infringement under applicable law
with respect to any such rights as a result of its business operations.

SECTION 6.22 Survival. All representations and warranties made by the Borrower
in this Agreement, and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement, shall (i) be
considered to have been relied upon by the Administrative Agent and the Lenders,
(ii) survive the making of Loans and the issuance of Letters of Credit
regardless of any investigation made by, or on behalf of, the Administrative
Agent or any of the Lenders, and (iii) continue in full force and effect as long
as the Revolving Credit Commitments have not been terminated and, thereafter, so
long as any Loan, L/C Obligation, Commitment Fee, Letter of Credit fees or other
amount payable under any Loan Document remains unpaid.

 

57



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

Borrower hereby covenants and agrees that on and after the Closing Date and
until the Revolving Credit Commitment and all Letters of Credit have terminated
and all other Obligations (other than contingent indemnification obligations not
then due) have been paid and satisfied in full in cash, it will:

SECTION 7.1 Financial Statements; Compliance Certificates. Furnish to the
Lenders:

(a) as soon as available, but in no event more than 45 days following the end of
each of the first three quarters of each Fiscal Year, copies of the Borrower’s
Quarterly Report on Form 10-Q being filed with the SEC, which shall include a
Consolidated balance sheet and Consolidated income statement of the Borrower and
the Subsidiaries for such quarter;

(b) as soon as available, but in no event more than 90 days following the end of
each Fiscal Year, a copy of the Borrower’s Annual Report on Form 10-K being
filed with the SEC, which shall include the Consolidated financial statements of
the Borrower and the Subsidiaries, together with an audit report thereon by the
Borrower’s outside independent certified public accounting firm (or another firm
of independent certified public accountants reasonably satisfactory to the
Lenders), for such year;

(c) together with each report delivered pursuant to Sections 7.1(a) and (b), a
Compliance Certificate stating whether, as of the last date of the financial
statements included in such report, any event occurred or circumstance existed
which, individually or in the aggregate, constituted a Default or Event of
Default (and, if so, detailing the facts with respect thereto) and whether the
Borrower was in compliance with the covenants set forth in Section 8.11,
together with calculations to establish the Borrower’s compliance therewith;

(d) promptly upon the filing by the Borrower with the SEC or any national
securities exchange of any registration statement (other than a registration
statement on Form S-8 or an equivalent form) or regular periodic report (other
than the reports referred to in Sections 7.1(a) and (b)), notification of such
filing; and, at the request of the Administrative Agent or any Lender, the
Borrower shall deliver to the Administrative Agent or such Lender a copy of such
filing (excluding exhibits);

(e) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(f) within two Business Days of any Responsible Officer of the Borrower
obtaining knowledge of any Default or Event of Default, a certificate of a
Responsible Officer of the Borrower stating that such certificate is a “Notice
of Default” and setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto;

(g) quarterly, an update to Schedule 6.2 hereto; and

 

58



--------------------------------------------------------------------------------

(h) such additional information, reports or statements, regarding the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, as the Administrative Agent or any of the Lenders from time to
time may reasonably request.

If any Subsidiary of the Borrower files on behalf of itself with the SEC any of
the documents described in Sections 7.1(a) through 7.1(e) above, the Borrower or
such Subsidiary will furnish such documents to the Lenders in accordance with
those Sections. Any information or document that is required to be furnished by
the preceding sentence or Sections 7.1(a) through 7.1(e) above and that is filed
with the SEC via the EDGAR filing system shall be deemed to be furnished so long
as the Borrower provides to the Administrative Agent electronic or written
notice of the posting of such information or document.

SECTION 7.2 Corporate Existence. Except as permitted by Section 8.1, maintain,
and cause each Subsidiary to maintain, its corporate existence in good standing
and to qualify and remain qualified to do business in each jurisdiction in which
the character of the properties owned or leased by it therein or in which the
transaction of its business is such that the failure to qualify, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

SECTION 7.3 Conduct of Business. Preserve, renew and keep in full force and
effect, and cause each Subsidiary to preserve, renew and keep in full force and
effect, all its franchises and licenses necessary or desirable in the normal
conduct of its business and the loss of which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; and comply, and
cause each Subsidiary to comply, with all applicable laws, orders, rules and
regulations of all Governmental Authorities the failure with which so to comply,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 7.4 Authorizations. Obtain, make and keep in full force and effect, and
cause each of its Subsidiaries to obtain, make and keep in full force and
effect, all authorizations from and registrations with Governmental Authorities
required for the validity or enforceability of the Loan Documents.

SECTION 7.5 Taxes. Pay and discharge, and cause each Subsidiary to pay and
discharge, all taxes, assessments and governmental charges upon it, its income
and its properties prior to the date on which penalties are attached thereto,
except to the extent that (i) such taxes, assessments and governmental charges
shall be contested in good faith and by appropriate proceedings by the Borrower
or such Subsidiary, as the case may be, (ii) unless the amount thereof is not
material to the Borrower’s Consolidated financial condition, adequate reserves
are maintained (in accordance with GAAP) by the Borrower or such Subsidiary, as
the case may be, with respect thereto, and (iii) any failure to pay and
discharge such taxes, assessments and governmental charges could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

SECTION 7.6 Insurance. Maintain, and cause each Subsidiary to maintain,
insurance with reputable insurance companies against such risks, of such types
(including general liability, larceny, embezzlement or other criminal
misappropriation insurance), on such properties and in such amounts as is
customarily maintained by similar businesses similarly situated; and file and

 

59



--------------------------------------------------------------------------------

cause each Subsidiary to file with the Administrative Agent upon its request or
the request of any Lender a detailed list of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

SECTION 7.7 Inspection. Upon reasonable notice, permit, and cause each
Subsidiary to permit, the Administrative Agent and the Lenders to have one or
more of their officers and employees, or any other Person or Persons designated
by the Administrative Agent or the Lenders, reasonable access, prior to the
occurrence and continuance of any Default or Event of Default, at the expense of
the Administrative Agent and the Lenders and at any time a Default or Event of
Default has occurred and is continuing, at the Borrower’s expense, to any of the
properties of the Borrower and the Subsidiaries and to examine the minute books,
books of account and other records of the Borrower and the Subsidiaries, and
discuss their affairs, finances and accounts with their officers and with the
Borrower’s independent accountants, during normal business hours and at such
other reasonable times, for the purpose of monitoring the Borrower’s and
Subsidiaries’ compliance with their obligations under the Loan Documents;
provided, however, that except upon the occurrence and during the continuance of
any Default or Event of Default, not more than one such set of visits and
inspections may be conducted each calendar quarter.

SECTION 7.8 Maintenance of Records. For the Borrower and each of its
Subsidiaries (i) keep proper books of record and account in which full, true and
correct entries will be made of all dealings or transactions of or in relation
to its business and affairs; (ii) set up on its books reserves with respect to
all taxes, assessments, charges, reviews and claims; and (iii) on a current
basis, set up on its books, from its earnings, appropriate reserves against
doubtful accounts receivable, advances and investments and all other proper
reserves (including by reason of enumeration, reserves for premiums, if any, due
on required prepayments and reserves for depreciation, obsolescence, or
amortization of properties), which should be set aside from such earnings in
connection with its business. All determinations pursuant to this Section 7.8
shall be made in accordance with, or as required by, GAAP consistently applied
in the opinion of the independent auditors regularly engaged by the Borrower.

SECTION 7.9 Maintenance of Property. Maintain, keep and preserve and cause each
Subsidiary to maintain, keep and preserve all of its properties in good repair,
working order and condition and from time to time make all necessary and proper
repairs, renewals, replacements, and improvements thereto, except to the extent
that any failure so to maintain, keep and preserve such properties, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 7.10 ERISA. Furnish to the Lenders:

(a) within ten days after a Responsible Officer learns that any “reportable
event” (as defined in Section 4043(c) of ERISA), other than a reportable event
for which the 30-day notice requirement has been waived by the PBGC, has
occurred with respect to a Pension Plan as a result of which the Borrower or any
subsidiary is expected to incur a material liability, a statement setting forth
details as to such reportable event and the action proposed to be taken with
respect thereto;

 

60



--------------------------------------------------------------------------------

(b) within ten days after receipt thereof, a copy of any notice that any member
of the ERISA Group may receive from the PBGC relating to the intention of the
PBGC to terminate any Pension Plan or to appoint a trustee to administer any
Plan;

(c) within ten days after filing with any affected party (as such term is
defined in Section 4001 of ERISA) of a notice of intent to terminate a Pension
Plan, a copy of such notice and a statement setting forth the details of such
termination, including the amount of liability, if any, of any member of the
ERISA Group under Title IV of ERISA;

(d) within ten days after the adoption of an amendment to a Pension Plan if,
after giving effect to such amendment, the Pension Plan is a plan described in
Section 4021(b) of ERISA, a statement setting forth the details thereof;

(e) within 30 days after withdrawal from a Pension Plan during a plan year for
which any member of the ERISA Group could be subject to liability under
Section 4063 or 4064 of ERISA, a statement setting forth the details thereof,
including the amount of such liability;

(f) within 30 days after cessation of operations by any member of the ERISA
Group at a facility under the circumstances described in Section 4062(e) of
ERISA, a statement setting forth the details thereof, including the amount of
liability of the Borrower or another member of the ERISA Group under Title IV of
ERISA;

(g) within ten days after adoption of an amendment to a Pension Plan which would
require security to be given to the Pension Plan pursuant to Section 436(f)(1)
of the Code, a statement setting forth the details thereof, including the amount
of such security;

(h) within ten days after failure by any member of the ERISA Group to make
payment to a Pension Plan which would give rise to a lien in favor of the Plan
under Section 303(k) of ERISA or Section 430(k) of the Code, a statement setting
forth the details thereof, including the amount of such lien;

(i) within ten days after the due date for paying any minimum contribution to
any Pension Plan, pursuant to Section 430(j) of the Code, of a notice of failure
to make a required installment or other payment with respect to a Pension Plan,
a statement setting forth details as to such failure and the action proposed to
be taken with respect thereto; and

(j) within 30 days after receipt by any member of the ERISA Group from the
sponsor of a Multiemployer Plan of any notice concerning the imposition of
withdrawal liability or the endangered status, critical status, termination or
reorganization of a Multiemployer Plan, as a result of which the Borrower or any
Subsidiary is expected to incur a material liability, a copy of such notice.

SECTION 7.11 Notice of Defaults and Adverse Developments. Promptly notify the
Administrative Agent upon the discovery by any Responsible Officer of the
occurrence of (i) any event, development or circumstance whereby the financial
statements most recently furnished to the Administrative Agent or any of the
Lenders fail in any material respect to present fairly, in accordance with GAAP,
the financial condition and operating results of the

 

61



--------------------------------------------------------------------------------

Borrower and the Subsidiaries as of the date of such financial statements;
(ii) any litigation or proceedings that are instituted or threatened (to the
knowledge of the Borrower) against the Borrower or any Subsidiary or any of
their respective assets that could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect; (iii) any event, development
or circumstance which, individually or in the aggregate, could reasonably be
expected to result in an event of default (or, with the giving of notice or
lapse of time or both, an event of default) under any Indebtedness and the
amount thereof, provided that such notice need only be given for an item of
Indebtedness greater than $100,000 and must be given within 30 calendar days of
such event, development or circumstance; and (iv) any other development in the
business or affairs of the Borrower or any Subsidiary if the effect thereof
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; in each case describing the nature thereof and the
action the Borrower proposes to take with respect thereto. Upon receipt, the
Administrative Agent shall promptly advise each Lender of the contents of any
such notice.

SECTION 7.12 Use of Proceeds. Use each Loan, and the credit provided by Letters
of Credit, only (i) to repay Indebtedness outstanding at the Closing Date,
(ii) for working capital requirements and (iii) for general corporate purposes,
including Capital Expenditures and permitted Investments. Following application
of the proceeds of each Loan, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 8.2 hereof will be
margin stock (within the meaning of the Margin Regulations).

SECTION 7.13 Environmental Matters. (i) Comply, and cause each Subsidiary to
comply, in all material respects with all applicable Environmental Laws and
Environmental Permits, (ii) notify the Administrative Agent promptly after
becoming aware of any material Environmental Claim, or any fact or circumstance
that would reasonably be expected to result in a material Environmental Claim,
with respect to the Borrower’s or any Subsidiaries’ properties or facilities,
that is not disclosed in Schedule 6.15, and (iii) diligently investigate and
remediate any Release of Hazardous Substances on any real property leased, owned
or operated by the Borrower or any Subsidiary, in each case to the extent
required by the Borrower or any Subsidiary for compliance with Environmental
Laws.

SECTION 7.14 Additional Subsidiaries.

(a) Notify the Administrative Agent within three (3) Business Days after the
creation or acquisition of any Domestic Subsidiary and promptly thereafter (and
in any event within thirty (30) days after such creation or acquisition), cause
such Person to (i) become a Subsidiary Guarantor by delivering to the
Administrative Agent a duly executed supplement to the Subsidiary Guaranty
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) grant a security interest in all personal
property (subject to the exceptions specified in the Collateral Agreement) owned
by such Subsidiary by delivering to the Administrative Agent a duly executed
supplement to each Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each Security Document, (iii) deliver to the Administrative Agent such
documents and certificates referred to in Section 5.1 as may be reasonably
requested by the Administrative Agent, (iv) deliver to the Administrative Agent
such updates to the Schedules to the Loan

 

62



--------------------------------------------------------------------------------

Documents as requested by the Administrative Agent with respect to such Person,
and (v) deliver to the Administrative Agent such other documents and instruments
as may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(b) Notify the Administrative Agent within three (3) Business Days after any
Person becomes a Foreign Subsidiary of the Borrower, and promptly thereafter
(and in any event within forty-five (45) days after notification), cause (i) the
Borrower or the applicable Subsidiary to deliver Security Documents to the
Administrative Agent pledging sixty-five percent (65%) of the total outstanding
Capital Stock (to the extent, and for so long as, the pledge of any greater
percentage would have material adverse federal income tax consequences for the
Borrower) and a consent thereto executed by such new Foreign Subsidiary
(including, without limitation, if applicable, original stock certificates (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Capital Stock of such new Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to deliver to the Administrative Agent such documents and certificates
referred to in Section 5.1 as may be reasonably requested by the Administrative
Agent, (iii) such Person to deliver to the Administrative Agent such updates to
the Schedules to the Loan Documents as requested by the Administrative Agent
with regard to such Person and (iv) such Person to deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

(c) Notwithstanding the foregoing, to the extent any new Subsidiary is created
solely for the purpose of consummating a merger transaction pursuant to an
acquisition permitted by Section 8.4(i), and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in
Section 7.14(a) or (b), as applicable, until the consummation of such merger
transaction (at which time, the surviving entity of such merger transaction
shall be required to so comply with Section 7.14 (a) or (b), as applicable,
within ten (10) Business Days of the consummation of such merger transaction).

(d) Notwithstanding the foregoing, the provisions of this Section 7.14 shall not
apply to assets as to which the Administrative Agent and the Borrower shall
reasonably determine that the costs and burdens of obtaining a security interest
therein or perfection thereof outweigh the value of the security afforded
thereby.

SECTION 7.15 Further Assurances.

(a) From time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take such
actions, as the Administrative Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents. Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to this

 

63



--------------------------------------------------------------------------------

Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower and its Subsidiaries will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lender may be
required to obtain for such governmental consent, approval, recording,
qualification or authorization.

(b) Maintain the security interest created by the Security Documents as a
perfected security interest having at least the priority described in
Section 4.1 of the Collateral Agreement, subject to the rights of the Credit
Parties to dispose of the Collateral pursuant to the Loan Documents; and make,
execute and deliver all such additional and further acts, things, deeds,
instruments and documents as the Administrative Agent or the Required Lenders
(through the Administrative Agent) may reasonably require for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of renewing the rights of the Secured Parties with respect to the
Collateral as to which the Administrative Agent, for the ratable benefit of the
Secured Parties, has a perfected Lien pursuant hereto or thereto, including,
without limitation, filing any financing or continuation statements under the
UCC (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby or by the other Loan Documents.

ARTICLE VIII

NEGATIVE COVENANTS

Borrower hereby covenants and agrees that on and after the Closing Date and
until the Revolving Credit Commitment and all Letters of Credit have terminated
and all other Obligations (other than contingent indemnification obligations not
then due) have been paid and satisfied in full in cash, it will not:

SECTION 8.1 Mergers, Consolidations and Sales of Assets. Be a party to any
merger, consolidation or share exchange, or sell, transfer, lease or otherwise
dispose of all or any substantial part of its assets or Property, including any
disposition of assets or Property as part of a sale and leaseback transaction,
or in any event sell or discount (with or without recourse) any of its notes or
accounts receivable, or permit any Subsidiary so to do; provided, however, that,
subject to compliance with the other negative covenants in this Article VIII,
this Section 8.1 shall not apply to, nor operate to prevent, (i) the Borrower
being a party to any merger where the Borrower is the surviving Person if, after
giving effect to such merger, no Default or Event of Default would then exist,
(ii) any Subsidiary (A) merging into the Borrower, (B) being a party to any
merger which does not involve the Borrower where such Subsidiary is the
surviving Person or (C) being party to any merger in connection with any
disposition otherwise permitted pursuant to this Section 8.1, if, after giving
effect to such merger, no Default or Event of Default would then exist,
(iii) the Borrower or any Subsidiary from selling its inventory in the ordinary
course of its business, (iv) any dissolution of an inactive Subsidiary that
would not have a Material Adverse Effect, if, after giving effect to such
dissolution, no Default or Event of Default would then exist, and (v) any
Like-Kind Exchange. For the purpose of this Section 8.1, a “substantial” amount
or part of the assets of the Borrower shall mean a limitation of not

 

64



--------------------------------------------------------------------------------

greater than 10% (excluding Like-Kind Exchanges) of the total Consolidated
assets of the Borrower per Fiscal Year over all transactions during that year
(computed based upon the total Consolidated assets of the Borrower set forth on
the Consolidated balance sheet of Borrower prepared as of the last day of the
previous Fiscal Year). The consideration paid for any assets or Property in any
sale, transfer, lease or other disposition of assets or Property permitted by
this Section 8.1: (y) must be equal to the Fair Market Value for such assets or
Property and (z) must be at least 75% in the form of cash or Cash Equivalents
and Short Term Investments.

SECTION 8.2 Liens. Create, incur, assume or suffer to exist any Lien, or permit
any Subsidiary so to do, upon or in any of its Property or assets, whether now
owned or hereafter acquired, except the following Liens (collectively,
“Permitted Liens”):

(a) Liens arising by operation of law in connection with worker’s compensation,
unemployment insurance, social security obligations, taxes, assessments,
statutory obligations or other similar charges, good faith deposits, pledges or
Liens in connection with bids, tenders, contracts or leases to which the
Borrower or any Subsidiary is a party (other than contracts for borrowed money),
or other deposits required to be made or surety bonds or other obligations of
like nature (which for the purposes of this Agreement shall include letters of
credit in the nature of a surety bond) required to be obtained in the ordinary
course of business in connection with any of the foregoing; provided that in
each case the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings and for which reserves in
conformity with GAAP have been provided on the books of the Borrower;

(b) Mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business (or deposits to obtain the
release of such Liens) securing obligations not due or, if due, being contested
in good faith by appropriate proceedings and for which reserves in conformity
with GAAP have been provided on the books of the Borrower;

(c) Liens for taxes or assessments or other government charges or levies on the
Borrower or any Subsidiary of the Borrower or their respective Properties, not
yet due or delinquent, or which can thereafter be paid without penalty, or which
are being contested in good faith by appropriate proceedings and for which
reserves in conformity with GAAP have been provided on the books of the
Borrower;

(d) Liens arising out of judgments or awards against the Borrower or any
Subsidiary of the Borrower, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which the Borrower or such Subsidiary shall be prosecuting an appeal or
proceeding for review, and with respect to which it shall have obtained a stay
of execution pending such appeal or proceeding for review; provided that the
aggregate amount of liabilities (including interest and penalties, if any) of
the Borrower and its Subsidiaries secured by such Liens shall not exceed
$2,500,000 at any time outstanding;

(e) Liens upon any Property acquired by the Borrower or any Subsidiary of the
Borrower to secure any Indebtedness of the Borrower or any Subsidiary incurred
at the time of

 

65



--------------------------------------------------------------------------------

the acquisition of such Property to finance the purchase price of such Property
(excluding Liens otherwise permitted pursuant to Sections 8.2(g), 8.2(h) or
8.2(i) below), provided that any such Lien shall apply only to the Property that
was so acquired and the aggregate principal amount of Indebtedness secured by
such Liens shall not exceed $20,000,000 at any time outstanding;

(f) Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties which are necessary for the
conduct of the activities of the Borrower and any Subsidiary of the Borrower or
which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Borrower or any
Subsidiary of the Borrower;

(g) Liens (including any mortgages or other Liens on Real Property) listed in
Schedule 8.2 hereto;

(h) Liens securing Indebtedness of a Subsidiary of the Borrower incurred in
connection with the acquisition or construction of Property of such Subsidiary;
provided that such Lien is limited to the Property being financed by such
Indebtedness and any revenues of such Subsidiary directly attributable to such
Property; and provided, further, that the Indebtedness secured by such Lien is
non-recourse to the Borrower and its Subsidiaries;

(i) Liens upon personal property resulting from the sale by the Borrower or any
Subsidiary of Property and the leasing of the same or similar property from the
purchaser thereof (or a subsequent purchaser or lessee), provided that any
sale/leaseback transaction complies with the other negative covenants contained
in Article VIII;

(j) Liens existing upon any Property or assets acquired by the Borrower or a
Subsidiary of the Borrower, or upon Property or assets of a Person acquired by
the Borrower or a Subsidiary, that as a result of such acquisition becomes a
Subsidiary, provided that such Liens (A) are only on the assets or Property
acquired in, or owned by an entity acquired in, an acquisition permitted under
Section 8.4(i) and (B) do not exceed $20,000,000 in the aggregate;

(k) Liens securing Indebtedness existing or incurred in connection with
industrial revenue bonds or industrial development bonds, as permitted by
Section 8.3, provided such Liens are limited to Liens on the capital assets that
have been acquired or construction of which has been financed by the proceeds of
such industrial revenue bonds or industrial development bonds;

(l) Any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing
paragraphs (e), (g), (h), (i) and (j), inclusive, provided, however, that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of the Indebtedness so secured at the time of any extension, renewal or
refinancing, and that such extension, renewal or refinancing shall be limited to
the Property which was subject to the Lien so extended, renewed or refinanced;

 

66



--------------------------------------------------------------------------------

(m) Liens, if any, securing obligations under the Loan Documents;

(n) Liens securing up to $25,000,000 of Indebtedness by the Borrower incurred
pursuant to Section 8.3(b) which is secured equally and ratably, on a pari passu
basis, with the Secured Obligations; provided, that (x) such Indebtedness is
incurred on such terms and conditions as shall be reasonably acceptable to the
Administrative Agent and Required Lenders and (y) the holders of such
Indebtedness enter into an intercreditor agreement with the Administrative Agent
on terms and conditions acceptable to the Administrative Agent and Required
Lenders upon the issuance of such Indebtedness;

(o) Liens on cash of the Borrower securing reimbursement obligations in respect
of letters of credit described on Schedule 8.3 or issued pursuant to
Section 8.3(g); and

(p) Other Liens, provided that the aggregate principal amount of Indebtedness
secured by such other Liens does not exceed $5,000,000.

Notwithstanding the foregoing, the Borrower shall not create, incur, assume or
suffer to exist any Lien, or permit any Subsidiary to do so, upon or in any
interest in any Real Property held by it, whether now owned or hereafter
acquired, except for Liens permitted pursuant to paragraphs (b), (c), (d), (e),
(f), (g), (h), (j) and (l) (except for any Liens granted in the first instance
pursuant to clause (i)) above.

SECTION 8.3 Indebtedness. Create, incur, assume, suffer to exist, Guaranty or
become or remain contingently liable for any Indebtedness, or permit any
Subsidiary so to do, except:

(a) Indebtedness to the Administrative Agent and one or more Lenders under the
Loan Documents;

(b) Indebtedness of the Borrower which, when in place, will not cause the
Borrower to be in violation of the covenants contained in Section 8.11; provided
such Indebtedness shall not have (i) any scheduled principal payment or a final
maturity date prior to the date which is six (6) months after the Maturity Date
or (ii) covenants or events of default that are more restrictive than those set
forth in this Agreement;

(c) Indebtedness of Subsidiaries secured by Liens permitted pursuant to Sections
8.2(e), 8.2(g), 8.2(h), 8.2(i) (but only to the extent such sale and leaseback
transactions are Capital Lease Obligations), 8.2(j) or 8.2(k) (and
Section 8.2(l) to the extent applicable to the Liens securing Indebtedness
permitted by this Section 8.3(c)) which, when in place, will not cause the
Borrower to be in violation of such Sections or of the covenants contained in
Section 8.11;

(d) (A) Indebtedness of Subsidiaries of the Borrower in an aggregate outstanding
amount for all Subsidiaries at any time not to exceed $2,500,000,
(B) Indebtedness of Subsidiaries of the Borrower to the Borrower,
(C) Indebtedness of Subsidiaries of the Borrower consisting of any surety bond
or other obligations of like nature, provided that such Indebtedness shall be
permitted pursuant to this Section 8.3(d) only (x) with respect to the

 

67



--------------------------------------------------------------------------------

portion of such surety bond or other obligation as to which no demand or
unreimbursed drawing has been made, (y) if such surety bond or other obligation
has been provided in the ordinary course of such Subsidiaries’ business and
(z) if such Indebtedness, when in place, will not cause the Borrower to be in
violation of the Financial Covenants, and (D) Indebtedness of Subsidiaries of
the Borrower consisting of industrial revenue bonds or obligations of like
nature, if such Indebtedness, when in place, will not cause the Borrower to be
in violation of the Financial Covenants;

(e) Indebtedness described in clause (i) of the second proviso in Section 8.4(j)
hereof;

(f) Existing Indebtedness listed in Schedule 8.3 hereto; and

(g) Indebtedness of the Borrower in respect of letters of credit issued by
Comerica Bank with an aggregate amount available to be drawn thereunder not in
excess of $12,500,000 at any time as a replacement of one or more of the letters
of credit described on Schedule 8.3.

SECTION 8.4 Investments, Acquisitions, Loans, Advances and Guaranties. Directly
or indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets or business
or any other Person or division thereof, or Guaranty or become liable as
endorser, guarantor, surety or otherwise (such as liability as a general
partner) for any debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person (cumulatively, all of the
foregoing, being “Investments”), or permit any Subsidiary to do any of the
foregoing; provided, however, that the foregoing provisions shall not apply to,
nor operate to prevent:

(a) Investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligation matures within one year from the date it is acquired by the Borrower
or such Subsidiary;

(b) Investments in commercial paper rated P-1 by Moody’s Investors Services,
Inc. or A-1 by Standard & Poor’s Corporation maturing within one year of its
date of issuance;

(c) Investments in certificates of deposit issued by any Lender or any United
States commercial bank having capital and surplus of not less than $500,000,000
maturing within one year from the date of issuance thereof or in banker’s
acceptances endorsed by any Lender or other such commercial bank and maturing
within six months of the date of acceptance;

(d) Investments in repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in subsection
(a) above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such

 

68



--------------------------------------------------------------------------------

agreements require physical delivery of the securities securing such repurchase
agreement, except those delivered through the Federal Reserve Book Entry System;

(e) Investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in Investments of the
type described in the immediately preceding subsections (a), (b), (c) and
(d) above;

(f) ownership of stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Borrower or any
Subsidiary;

(g) endorsements of negotiable instruments for collection in the ordinary course
of business;

(h) loans and advances to employees in the ordinary course of business for
travel, relocation, and similar purposes;

(i) acquisitions by the Borrower or any Domestic Subsidiary of all or any
substantial part of the assets or business of any other Person organized under
the laws of the United States or any state thereof or any division thereof
engaged in business in the United States (by merger, purchase or otherwise), or
of a majority of the voting stock of such a Person; provided that (A) such
Person or division thereof is engaged (or promptly after such acquisition will
be engaged) in a line of business directly related to that of the Borrower;
(B) such Person becomes a Subsidiary of the Borrower as a result of such
acquisition or the assets are purchased by the Borrower or a Subsidiary, and any
such new Subsidiary shall become a party to the Subsidiary Guaranty Agreement
and the Collateral Agreement, (C) (i) no Default or Event of Default exists or
would exist after giving effect to such acquisition and (ii) if the total
consideration for the assets or business is $10,000,000 or more, the Borrower
has furnished to the Lenders a certificate of Responsible Officer certifying
(x) that no such Default or Event of Default exists or will exist,
(y) calculations in reasonable detail demonstrating such compliance and
(z) financial statements demonstrating such compliance, and (D) the Board of
Directors or other governing body of such Person whose Property, or voting stock
or other interests in which, are being so acquired has approved the terms of
such acquisition;

(j) Investments in Persons who are not Credit Parties and who will not upon the
making of such Investment become Credit Parties, in an amount not to exceed
(A) $10,000,000 in the aggregate for all such Investments made after the Closing
Date; provided, that (x) following the first Fiscal Quarter-end after the
Closing Date as of which Borrower’s EBITDA for the trailing twelve month period
ending on such date exceeds $20,000,000, then such limitation shall be increased
to $35,000,000, (y) following the second Fiscal Quarter-end after the Closing
Date as of which Borrower’s EBITDA for the trailing twelve month period ending
on such date exceeds $20,000,000, then such limitation shall be increased to
(1) $60,000,000 in the aggregate in any Fiscal Year (provided, any amounts not
used in the immediately preceding Fiscal Year may be carried over into the
immediately succeeding Fiscal Year) or (2) $110,000,000 in the aggregate for all
such Investments made after the Closing Date, and (z) in no case may more than
$25,000,000 in the aggregate be invested in

 

69



--------------------------------------------------------------------------------

joint ventures in which Borrower or a Wholly Owned Subsidiary does not hold
majority control; provided, further, that (i) (A) Guaranties extended by any
Credit Party with respect to obligations of another Credit Party, (B) Guaranties
extended by any Credit Party with respect to non-financial obligations of a
Subsidiary which is not a Credit Party and (C) surety bonds issued by Prism
Assurance, Ltd. for non-financial obligations of Borrower or any of its
Subsidiaries shall be excluded from such limitations, (ii) no Default or Event
of Default exists or would exist after giving effect to any such Investment, and
(iii) to the extent such Investment constitutes an acquisition, then clauses
(A), (C) and (D) of paragraph (i) above shall be satisfied;

(k) Investments consisting of performance bonds and letters of credit and other
similar surety devices obtained to support, or in lieu of, performance bonds, in
each case entered into in the ordinary course of business;

(l) Investments in Subsidiaries party to the Subsidiary Guaranty Agreement and
the Collateral Agreement;

(m) Investments constituting Indebtedness incurred pursuant to Section 8.3;

(n) Investments of up to $25,000,000 in the aggregate in Viracon do Brasil
Participacoes Ltda. and Glassec Vidros de Seguranca Ltda.; provided, that
following the satisfaction of the condition set forth in clause (y) of the
proviso to paragraph (j) above, then such Investments shall be subject to the
provisions of clause (j) and this clause (n) shall be of no further force and
effect; and

(o) other Investments in stock or other securities, provided that the aggregate
amount of all such Investments made after the Closing Date does not exceed
$5,000,000.

In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 8.4, investments and acquisitions shall
always be valued at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be valued at the
principal amount thereof then remaining unpaid, and guarantees shall be valued
at the amount of obligations guaranteed thereby.

SECTION 8.5 Dividends and Purchase of Stock. Declare any dividends (other than
dividends payable in capital stock of the Borrower) on any shares of any class
of its capital stock, or apply any of its Property or assets to the purchase,
redemption or other retirement of, or set apart any sum for the payment of any
dividends on, or for the purchase, redemption or other retirement of, or make
any other distribution by reduction of capital or otherwise in respect of, any
shares of any class of capital stock of the Borrower or permit any Subsidiary
which is not a Wholly Owned Subsidiary so to do, or permit any Subsidiary to
purchase or acquire any shares of any class of capital stock of the Borrower,
unless, immediately after giving effect to such action, there shall not have
occurred any Default or Event of Default that is continuing; provided, that
prior to the occurrence of two consecutive Fiscal Quarter-ends after the Closing
Date as of which Borrower’s EBITDA for each of the trailing twelve month periods
ending on such dates exceeded $20,000,000, then all such dividends, redemptions,
equity

 

70



--------------------------------------------------------------------------------

repurchases and other such actions by Borrower shall be limited to $12 million
in any Fiscal Year.

SECTION 8.6 Use of Proceeds. Use the proceeds of Loans or Letters of Credit
other than (i) to repay Indebtedness outstanding as of the Closing Date,
(ii) for working capital requirements and (iii) for general corporate purposes,
including Capital Expenditures and permitted Investments.

SECTION 8.7 Business Changes. Change the business or business purpose of the
Borrower or of any Subsidiary, including making an acquisition or Investment
that would have such effect, that could reasonably be expected to (i) result in
a material change to the business activities or industry sector of the Borrower
and its Subsidiaries or (ii) individually or in the aggregate, have a Material
Adverse Effect.

SECTION 8.8 Transactions with Affiliates. Directly or indirectly enter into, or
permit any Subsidiary to enter into, any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with
(a) any officer, director or other Affiliate of the Borrower or any of its
Subsidiaries, or (b) any Affiliate of any such officer, director or other
Affiliate, other than:

(i) transactions permitted by Sections 8.1, 8.3, 8.4 and 8.5;

(ii) transactions between two or more Credit Parties;

(iii) transactions existing on the Closing Date and described in Schedule 8.8
hereto;

(iv) other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arm’s-length transaction with an
independent, unrelated third party, as determined in good faith by the Borrower
(for transactions in excess of $5,000,000, by the board of directors (or
equivalent governing body) of the Borrower);

(v) employment and severance arrangements (including stock option plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business;

(vi) payment of customary compensation and reasonable out of pocket costs to,
and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries;
and

(vii) subject to Section 8.4, transactions between the Borrower and its
Wholly-Owned Subsidiaries and transactions between any two Wholly Owned
Subsidiaries.

 

71



--------------------------------------------------------------------------------

SECTION 8.9 Certain Accounting Changes; Organizational Documents. (a) Change or
permit any Subsidiary to change its Fiscal Year end, or make (without the
consent of the Administrative Agent) any material change in its accounting
treatment and reporting practices except as required by GAAP or (b) amend,
modify or change its articles of incorporation (or corporate charter or other
similar organizational documents) or amend, modify or change its bylaws (or
other similar documents) in any manner which would materially and adversely
affect the rights or interests of the Lenders.

SECTION 8.10 No Further Negative Pledges; Restrictive Agreements.

(a) Enter into, assume or be subject to or permit any Subsidiary to enter into,
assume or be subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except (i) pursuant
to this Agreement and the other Loan Documents, (ii) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 8.3(c) (provided,
that any such restriction contained therein relates only to the asset or assets
acquired in connection therewith), (iii) restrictions contained in the
organizational documents of any Credit Party as of the Closing Date and
(iv) restrictions in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien (provided, that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien).

(b) Create or otherwise cause or suffer to exist or become effective or permit
any Subsidiary to cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any the Borrower or any Subsidiary
thereof to (i) pay dividends or make any other distributions to the Borrower or
any Subsidiary on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to the Borrower or any Subsidiary Guarantor, (iii) make
loans or advances to the Borrower or any Subsidiary Guarantor, (iv) sell, lease
or transfer any of its properties or assets to the Borrower or any Subsidiary
Guarantor or (v) act as a Guarantor pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extensions thereof, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Loan Documents, (B) Applicable Law, (C) any document or
instrument governing Indebtedness incurred pursuant to Section 8.3(c) (provided,
that any such restriction contained therein relates only to the asset or assets
acquired in connection therewith), (D) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided, that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien), (E) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 8.1)
that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary

 

72



--------------------------------------------------------------------------------

provisions restricting assignment of any agreement entered into in the ordinary
course of business.

SECTION 8.11 Financial Covenants.

(a) Net Worth. Permit its Net Worth at any time to be less than the sum of
(i) $266,338,400, (ii) 50% of the Borrower’s net income for each fiscal quarter
completed (without deduction for any net losses) after the Closing Date and on
or prior to the date of determination and (iii) 75% of all contributions to the
equity of the Borrower made after the Closing Date.

(b) Maximum Adjusted Leverage Ratio. Permit its Adjusted Leverage Ratio to
exceed 2.75 to 1.00 as of the last day of any fiscal quarter for the period of
four fiscal quarters ending on such date; provided, that such requirement shall
be deemed to be satisfied as of any date of determination when the numerator
equals zero notwithstanding whether or not the denominator is a positive number.

ARTICLE IX

DEFAULT AND REMEDIES

SECTION 9.1 Events of Default. Each of the following specified events shall
constitute an “Event of Default”:

(a) Payments. (i) The Borrower shall fail duly to pay any principal of any Loan
or any L/C Obligations when due, whether at maturity, by notice of intention to
prepay or otherwise, or (ii) the Borrower shall fail duly to pay any interest,
fee or any other amount payable under the Loan Documents when due and the
continuance thereof for three days.

(b) Covenants. (i) The Borrower shall fail duly to observe or perform any term,
covenant, or agreement contained in Article VIII, or (ii) the Borrower shall
fail duly to observe or perform any other term, covenant or agreement contained
in this Agreement, and such failure shall have continued unremedied for a period
of 30 days after any Responsible Officer becomes aware of such failure.

(c) Representations, etc. Any representation or warranty made or deemed made by
the Borrower or any Subsidiary in a Loan Document, or any statement or
representation made in any certificate, report or opinion delivered by or on
behalf of the Borrower or any Subsidiary in connection with a Loan Document,
shall prove to have been false or misleading in any material respect when so
made or deemed made.

(d) Default Under Other Agreements. The Borrower or any Subsidiary shall fail to
pay any Indebtedness (other than obligations hereunder) in an amount of
$5,000,000 or more when due or default shall occur under one or more indentures,
agreements or other instruments under which any Indebtedness of the Borrower or
any Subsidiary in an aggregate principal amount of $5,000,000 or more may be
issued or created and such default shall continue for a period of time
sufficient to permit the holder or beneficiary of such Indebtedness or a trustee

 

73



--------------------------------------------------------------------------------

therefor to cause the acceleration of the maturity of any such Indebtedness or
any mandatory unscheduled prepayment, purchase or funding thereof.

(e) Bankruptcy, etc. (i) An involuntary case or other proceeding shall be
commenced against the Borrower or any Subsidiary (other than Harmon CFEM Facades
(UK) Ltd.) seeking liquidation, reorganization or other relief with respect to
it or its debts under any applicable bankruptcy, insolvency, reorganization or
similar law or seeking the appointment of a custodian, receiver, liquidator,
assignee, trustee, sequestrator or similar official of it or any substantial
part of its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of more than 60 days; or an order or
decree approving or ordering any of the foregoing shall be entered and continued
unstayed and in effect, or (ii) the Borrower or any Subsidiary (other than
Harmon CFEM Facades (UK) Ltd.) shall commence a voluntary case or proceeding
under any applicable bankruptcy, insolvency, reorganization or similar law or
any other case or proceeding to be adjudicated a bankrupt or insolvent, or any
of them shall consent to the entry of a decree or order for relief in respect of
the Borrower or any such Subsidiary in an involuntary case or proceeding under
any applicable bankruptcy, insolvency, reorganization or other similar law or to
the commencement of any bankruptcy or insolvency case or proceeding against any
of them, or any of them shall file a petition or answer or consent seeking
reorganization or relief under any applicable law, or any of them shall consent
to the filing of such petition or to the appointment of or taking possession by
a custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of the Borrower or any such Subsidiary or any substantial part of their
respective property, or any of them shall make an assignment for the benefit of
creditors, or any of them shall admit in writing its inability to pay its debts
generally as they become due, or the Borrower or any such Subsidiary shall take
corporate action in furtherance of any such action.

(f) Judgments. One or more final judgments or orders for the payment of money
against the Borrower or any Subsidiary or attachments against its property,
(i) which in the aggregate exceed $5,000,000 (excluding amounts covered by
reputable, independent third-party insurance as to which the insurer does not
dispute coverage but agrees to make payment) or (ii) the operation or result of
which, individually or in the aggregate, could be to interfere materially and
adversely with the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, remain unpaid, unstayed on appeal, undischarged, unbonded, or
undismissed for a period of more than 30 days.

(g) ERISA. The Borrower or any other member of the ERISA Group shall fail to pay
when due an amount or amounts which it shall have become liable to pay to the
PBGC or to a Plan or a Multiemployer Plan in excess of $1,000,000; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Vested Liabilities
in excess of $1,000,000 (collectively, a “Material Plan”) shall be filed by the
Borrower or any Subsidiary or any other member of the ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any other member of the
ERISA Group to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding
shall not have been dismissed within thirty (30) days

 

74



--------------------------------------------------------------------------------

thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated

(h) Validity of Loan Documents. (i) The Borrower or any Subsidiary, or any
Person acting on behalf of the Borrower or a Subsidiary, or any Governmental
Authority challenges the validity of any Loan Document or the Borrower’s or a
Subsidiary’s obligations thereunder or any Loan Document ceases to be in full
force and effect or is modified other than in accordance with the terms thereof
and hereof, or (ii) any court or governmental or regulatory authority shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary or
permanent) which is in effect and which prohibits, enjoins or otherwise
restricts, in a manner that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect on any of the transactions
contemplated under the Loan Documents.

(i) Change of Control. Any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under said Act), or shall have acquired control, directly or indirectly,
of 20% or more of the outstanding shares of common stock of the Borrower; or,
during any period of 24 consecutive calendar months, individuals who were
directors of the Borrower on the first day of such period shall cease to
constitute a majority of the board of directors of the Borrower.

SECTION 9.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Revolving Credit Facility.

(i) Terminate the Revolving Credit Commitment and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (including, without
limitation, all L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower, anything in this Agreement or the
other Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 9.1(e), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding; and

 

75



--------------------------------------------------------------------------------

(ii) exercise on behalf of the Secured Parties all of its other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Lender in its
capacity as such and the Swingline Lender in its capacity as such (ratably among
the Administrative Agent, each Issuing Lender and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them);

 

76



--------------------------------------------------------------------------------

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations (ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them);

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and Secured Hedge
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders and the counterparties to the
Secured Hedge Obligations in proportion to the respective amounts described in
this clause Fourth held by them);

Fifth, to the Administrative Agent for the account of each Issuing Lender, to
cash collateralize any L/C Obligations then outstanding;

Sixth, to payment of that portion of the Secured Obligations constituting unpaid
principal Secured Cash Management Obligations (ratably among the Lenders and the
counterparties to the Secured Cash Management Agreements in proportion to the
respective amounts described in this clause Sixth held by them); and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable counterparty to such Secured Cash Management
Agreement or Secured Hedge Agreements. Each such counterparty not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if a “Lender” party hereto.

SECTION 9.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the

 

77



--------------------------------------------------------------------------------

Loan Document that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 11.3) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 4.3 and 11.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.1 Appointment and Authority. Each of the Lenders and each Issuing
Lender hereby irrevocably designates and appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as counterparty to
a Secured Hedge Agreement or Secured Cash Management Agreement, as applicable)
and each of the Issuing Lenders hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any Credit Party to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent”, and any co-agents, sub-agents

 

78



--------------------------------------------------------------------------------

and attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article X for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Articles X and XI
(including Section 11.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to

 

79



--------------------------------------------------------------------------------

have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or an Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 10.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.

SECTION 10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States,

 

80



--------------------------------------------------------------------------------

subject to the consent of the Borrower (such consent not to unreasonably be
withheld) unless an Event of Default has occurred and is continuing. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall, as
expeditiously as possible, issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.

SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges

 

81



--------------------------------------------------------------------------------

that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

SECTION 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.

SECTION 10.9 Collateral and Guaranty Matters. Each Lender (including any
counterparty to any Secured Hedge Agreement or Secured Cash Management Agreement
that was a Lender or an Affiliate of any Lender at the time such agreement was
executed) irrevocably authorizes the Administrative Agent, at its option and in
its discretion, without notice to, or vote or consent of, any counterparty to
any Secured Hedge Agreement or Secured Cash Management Agreement that was a
Lender or an Affiliate of any Lender at the time such agreement was executed:

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (i) upon the termination of the Revolving Credit Commitment and
payment in full of all Obligations (other than contingent indemnification
obligations not then due) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing in accordance with Section 11.2;

(b) to release any Subsidiary Guarantor (whether or not on the date of such
release there may be outstanding Specified Obligations or contingent
indemnification obligations not then due) from its obligations under the
Subsidiary Guaranty Agreement and any other Loan Documents if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder; and

(c) to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 10.9. In each case as specified in this
Section 10.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the Borrower such documents as the Borrower may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its

 

82



--------------------------------------------------------------------------------

obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 10.9. In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an disposition of assets permitted pursuant to Section 8.1, the Liens created by
any of the Security Documents on such property shall be automatically released
without need for further action by any person.

SECTION 10.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No counterparty to any Secured Hedge Agreement or Secured Cash Management
Agreement that was a Lender or an Affiliate of any Lender at the time such
agreement was executed that obtains the benefits of Section 9.4 or any other
Loan Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable counterparty to each such agreement, as the case may be.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

If to the Borrower:    Apogee Enterprises, Inc.    7900 Xerxes Avenue South,
Suite 1800    Minneapolis, Minnesota 55431-1159    Attention: Mr. Gary Johnson
   Telephone No.: (952) 487-7542    Telecopy No.: (612) 896-2400    E-mail:
gjohnson@apog.com

 

83



--------------------------------------------------------------------------------

If to Wells Fargo as    Administrative Agent:    Wells Fargo Bank, National
Association    NC0680    1525 West W.T. Harris Blvd.    Charlotte, NC 28262   
Attention of: Syndication Agency Services    Telephone No.: (704) 590-2703   
Telecopy No.: (704) 590-3481 With copies to:    Wells Fargo Bank, National
Association    90 South Seventh Street    MAC N9305-077    Minneapolis, MN 55402
   Attention of: Brian Buck    Telephone No.: (612) 667-3857    Telecopy No.:
(612) 716-9912    E-mail: Brian.R.Buck@wellsfargo.com If to Wells Fargo as   
Issuing Lender:    Wells Fargo Bank, National Association    401 Linden Street,
1st Floor    Winston-Salem, North Carolina 27101    Attention: Standby L/C
Department    Telephone No.: (336) 735-3372 If to Comerica Bank as    Issuing
Lender:    Comerica Bank    3551 Hamlin Road    Auburn Hills, MI 48326   
Attention: Stephanie Williams    Telephone No.: (248) 371-6573    Telecopy No.:
(248) 371-6617    E-mail: SWilliams@comerica.com If to any Lender:    To the
address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion,

 

84



--------------------------------------------------------------------------------

agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

SECTION 11.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) increase the Revolving Credit Commitment of any Lender (or reinstate any
Revolving Credit Commitment terminated pursuant to Section 9.2) or the amount of
Loans of any Lender, in any case, without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of

 

85



--------------------------------------------------------------------------------

the Required Lenders shall be necessary to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 4.1(c) during the continuance
of an Event of Default;

(d) change Section 4.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

(e) except as otherwise permitted by this Section 11.2 change any provision of
this Section or reduce the percentages specified in the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

(f) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.1), in each case, without the written
consent of each Lender;

(g) release all of the Subsidiary Guarantors or the Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in any
case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 10.9), without the written consent of each Lender; or

(h) release all or substantially all of the Collateral or terminate the
Collateral Agreement (other than as authorized in Section 10.9 or as otherwise
specifically permitted or contemplated in this Agreement or the Collateral
Agreement) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Lender in addition to the Lenders required
above, affect the rights or duties of such Issuing Lender under this Agreement
or any Letter of Credit Application relating to any Letter of Credit issued or
to be issued by such Issuing Lender; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that without the consent of such Defaulting Lender, (a) the Revolving
Credit Commitment of such Defaulting Lender may not be increased or extended,
(b) the principal of any Loans owing to such Defaulting Lender may not be
reduced (unless all Lenders affected thereby are treated similarly), and (c) the
maturity date of any Loans owing to such Defaulting Lender may not be extended.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to

 

86



--------------------------------------------------------------------------------

enter into amendments or modifications to this Agreement (including, without
limitation, amendments to this Section 11.2) or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of Section 4.14
(including, without limitation, as applicable, (1) to permit the Incremental
Loans to share ratably in the benefits of this Agreement and the other Loan
Documents and (2) to include the Incremental Loan Commitments, or outstanding
Incremental Loans, in any determination of (i) Required Lenders, as applicable
or (ii) similar required lender terms applicable thereto); provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Revolving Credit Commitment or any increase in any Lender’s Revolving
Credit Commitment Percentage, in each case, without the written consent of such
affected Lender.

SECTION 11.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent, the Lead Arranger and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel to the Administrative Agent and the Lead Arranger, in connection with
the syndication of the credit facilities provided for herein and the
preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (and of such special and local counsel as the Administrative Agent may
reasonably require), in connection with the administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof, (iii) all reasonable out of pocket expenses
incurred by the any Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iv) all out of pocket expenses incurred by the Administrative
Agent, any Lender or any Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arranger, each Lender
and each Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their

 

87



--------------------------------------------------------------------------------

respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Substances on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee; provided further, that the Indemnitees will make reasonable
efforts to coordinate and to utilize the minimum number of law firms or counsel
reasonably necessary to conduct properly any litigation with respect to which
indemnity is sought under this Section 11.3(b).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s Revolving Credit Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 4.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be

 

88



--------------------------------------------------------------------------------

liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

SECTION 11.4 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, each Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender, the
Swingline Lender or their respective Affiliates may have. Each Lender, each
Issuing Lender and the Swingline Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 11.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, construed and enforced in accordance
with, the law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to the conflicts or choice of law principles thereof.

(b) Submission to Jurisdiction. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Supreme Court of the State of New York sitting in the Borough of
Manhattan and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by

 

89



--------------------------------------------------------------------------------

Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or any Issuing Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 11.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

 

90



--------------------------------------------------------------------------------

SECTION 11.8 Punitive Damages. The Administrative Agent, the Lenders and the
Borrower (on behalf of itself and the other Credit Parties) hereby agree that no
such Person shall have a remedy of punitive or exemplary damages against any
other party to a Loan Document and each such Person hereby waives any right or
claim to punitive or exemplary damages that they may now have or may arise in
the future in connection with any Dispute, whether such Dispute is resolved
through arbitration or judicially.

SECTION 11.9 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (except as otherwise permitted hereunder) and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as

 

91



--------------------------------------------------------------------------------

no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Facility if such assignment is to a Person that is not a Lender with a Revolving
Credit Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender; and

(C) the consents of each Issuing Lender and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the Closing Date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under

 

92



--------------------------------------------------------------------------------

this Agreement (and, in the case of an Assignment and Assumption covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and
circumstances occurring prior to the Closing Date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each Joinder Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitment of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (but only to the extent of entries in the Register that are applicable to
such Lender), at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Lenders, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.8, 4.9, 4.10 and 4.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 4.6 as though it were a Lender.

 

93



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.8, 4.9, 4.10 and 4.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. No
Participant shall be entitled to the benefits of Section 4.11 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 4.11(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 11.10 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
Participant or proposed Participant, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or (j) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to

 

94



--------------------------------------------------------------------------------

disclosure by any Credit Party or any Subsidiary thereof. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 11.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 11.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Revolving Credit Commitments remain in
effect or the Credit Facility has not been terminated.

SECTION 11.13 Survival.

(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 11.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 11.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

95



--------------------------------------------------------------------------------

SECTION 11.16 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterparty hereof. This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 5.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 11.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full in cash and the Revolving Credit Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 11.18 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and Guarantors, which information includes the name and address of the Borrower
and each Guarantor and other information that will allow such Lender to identify
the Borrower or Guarantor in accordance with the Act.

 

96



--------------------------------------------------------------------------------

SECTION 11.19 Inconsistencies with Other Documents; Independent Effect.

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control.

(b) The Borrower acknowledges and agrees that each covenant contained in
Articles VII and VIII hereof shall be given independent effect. Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VII and VIII, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Article VII or VIII.

[Signature pages to follow]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

APOGEE ENTERPRISES, INC., as Borrower By:   /s/ Gary Johnson Name:   Gary
Johnson Title:   Treasurer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender

By:   /s/ Brian Buck Name:   Brian Buck Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as Documentation Agent, Issuing Lender and Lender By:   /s/
Timothy O’Rourke Name:   Timothy O’Rourke Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HARRIS BANK, N.A., as Lender By:   /s/ Andrew K. Peterson Name:   Andrew K.
Peterson Title:   SVP

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION, as Lender By:   /s/ Karen S. Paris Name:   Karen
S. Paris Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Credit Agreement

dated as of January 27, 2011

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

 

$                        January 27, 2011

FOR VALUE RECEIVED, the undersigned, Apogee Enterprises, Inc., a Minnesota
corporation (the “Borrower”), promises to pay to the order of
                     (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of                     
DOLLARS ($            ) or, if less, the unpaid principal amount of all
Revolving Credit Loans made by the Lender from time to time pursuant to that
certain Credit Agreement, dated as of January 27, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the Lenders who are or may become
a party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to repayment and mandatory repayment from time to time as
provided in the Credit Agreement and shall bear interest as provided in
Section 4.1 of the Credit Agreement. All payments of principal and interest on
this Revolving Credit Note shall be payable in lawful currency of the United
States in immediately available funds to the account designated in the Credit
Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.

 

APOGEE ENTERPRISES, INC. By:       Name:       Title:    

 

3



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Credit Agreement

dated as of January 27, 2011

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

SWINGLINE NOTE

 

$                        January 27, 2011

FOR VALUE RECEIVED, the undersigned, Apogee Enterprises, Inc., a Minnesota
corporation (the “Borrower”), promises to pay to the order of Wells Fargo Bank,
National Association (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of                     
DOLLARS ($                ) or, if less, the principal amount of all Swingline
Loans made by the Lender from time to time pursuant to that certain Credit
Agreement, dated as of January 27, 2011 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the Lenders who are or may become a party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to repayment and mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. Swingline Loans refunded as Revolving Credit Loans in
accordance with Section 2.2(b) of the Credit Agreement shall be payable by the
Borrower as Revolving Credit Loans pursuant to the Revolving Credit Notes, and
shall not be payable under this Swingline Note as Swingline Loans. All payments
of principal and interest on this Swingline Note shall be payable in lawful
currency of the United States in immediately available funds to the account
designated in the Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

APOGEE ENTERPRISES, INC. By:       Name:       Title:    

 

3



--------------------------------------------------------------------------------

EXHIBIT B

to

Credit Agreement

dated as of January 27, 2011

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of January 27, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Apogee Enterprises, Inc., a Minnesota
corporation (the “Borrower”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.

1. The Borrower hereby requests that the Lenders make a [Revolving Credit Loan]
[Swingline Loan] to the Borrower in the aggregate principal amount of
$                    . (Complete with an amount in accordance with Section 2.3
of the Credit Agreement.)

2. The Borrower hereby requests that such Loan be made on the following Business
Day:                         . (Complete with a Business Day in accordance with
Section 2.3 of the Credit Agreement).

3. The Borrower hereby requests that such Loan bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:

 

Component of Loan    Interest Rate    Interest Period
(LIBOR Rate only)    Termination Date for
Interest Period
(if applicable)     

[Base Rate or LIBOR Rate]1

     

 

1

Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans or
(ii) the Base Rate for Swingline Loans.

 

2



--------------------------------------------------------------------------------

4. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

6. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

Apogee Enterprises, Inc. By:       Name:       Title:    

 

4



--------------------------------------------------------------------------------

EXHIBIT C

to

Credit Agreement

dated as of January 27, 2011

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement dated as of January 27, 2011 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Apogee Enterprises, Inc., a
Minnesota corporation (the “Borrower”), the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

           ABA Routing Number:                                       
Account Number:                                            

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

Apogee Enterprises, Inc. By:       Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT D

to

Credit Agreement

dated as of January 27, 2011

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of the Credit Agreement dated as of January 27, 2011 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Apogee Enterprises, Inc., a
Minnesota corporation (the “Borrower”), the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
prepay the following [Base Rate Loans] and/or [LIBOR Rate Loans] in the
following amount:                     . (Complete with an amount in accordance
with Section 2.4 of the Credit Agreement.)

2. The Loan to be prepaid is a [check each applicable box]

 

  ¨ Swingline Loan

 

  ¨ Revolving Credit Loan

3. The Borrower shall prepay the above-referenced Loans on the following
Business Day:                     . (Complete with a date no earlier than
(i) the same Business Day as of the date of this Notice of Prepayment with
respect to any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days
subsequent to date of this Notice of Prepayment with respect to any LIBOR Rate
Loan.)

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

Apogee Enterprises, Inc. By:       Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT E

to

Credit Agreement

dated as of January 27, 2011

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Credit Agreement dated as of January 27,
2011 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Apogee
Enterprises, Inc., a Minnesota corporation (the “Borrower”), the lenders who are
or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.

1. The Loan to which this Notice relates is a Revolving Credit Loan.

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨ Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is $            .

 

  (b) The principal amount of such Loan to be converted is $            .

 

  (c) The requested effective date of the conversion of such Loan is
                    . (complete with a Business day)

 

  (d) The requested Interest Period applicable to the converted Loan is
            .



--------------------------------------------------------------------------------

  ¨ Converting a portion of LIBOR Rate Loan into a Base Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is $            .

 

  (b) The last day of the current Interest Period for such Loan is             .

 

  (c) The principal amount of such Loan to be converted is $            .

 

  (d) The requested effective date of the conversion of such Loan is
                    . (complete with a Business day)

 

  ¨ Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is $            .

 

  (b) The last day of the current Interest Period for such Loan is             .

 

  (c) The principal amount of such Loan to be continued is $            .

 

  (d) The requested effective date of the continuation of such Loan is
                    . (complete with a Business day)

 

  (e) The requested Interest Period applicable to the continued Loan is
            .

3. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

4. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such conversion or continuation.

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

Apogee Enterprises, Inc. By:       Name:       Title:    

 

3



--------------------------------------------------------------------------------

EXHIBIT F

to

Credit Agreement

dated as of January 27, 2011

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of Apogee Enterprises, Inc., a corporation organized
under the laws of Minnesota (the “Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:

1. This certificate is delivered to you pursuant to Section 7.1 of the Credit
Agreement dated as of January 27, 2011 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of                      and for the                      period[s] then
ended and such statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations and cash flows for the period[s] indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].

4. The Applicable Margin, the Commitment Fee Rate and calculations determining
such figures are set forth on the attached Schedule 1, the Borrower and its
Subsidiaries are in compliance with the financial covenants contained in Article
VIII of the Credit Agreement as shown on such Schedule 1 and the Borrower and
its Subsidiaries are in compliance with the other covenants and restrictions
contained in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

Apogee Enterprises, Inc. By:       Name:       Title:    

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

 

1.

   Mergers, Consolidations and Sales of Assets (Section 8.1)       Sales,
transfers, leases or other disposals of all or any substantial part of assets or
Property, including disposition of assets or Property as part of a sale and
leaseback transaction - total for the current year 1    $                    
must be less than or equal to:       10% of the total Consolidated assets of the
Borrower (based upon total Consolidated assets of Borrower on Consolidated
balance sheet for previous fiscal year end)    $                     COMPLIANCE
STATUS      [OK][Default]      

 

1         Net Book Value has been used to represent disposals

  

2.

   Investments, Acquisitions, Loans and Guaranties (Section 8.4(j))      
Investments in Persons who are not Credit Parties and who will not upon the
making of such Investment become Credit Parties       Current Qtr    $        
            Cumulative    $                     COMPLIANCE STATUS     
[OK][Default]   

3.

   Net Worth (Section 8.11(a))       Total Consolidated stockholders’ equity
(determined without duplication) of the Borrower and its Subsidiaries on the
Period-End Date                   must be greater than or equal to:   



--------------------------------------------------------------------------------

   Minimum Required Net Worth Calculation - The Sum of:      

(i)     $266,338,400

   $ 266,338,400      

(ii)    50% of the Borrower’s net income for each fiscal quarter completed

         (without deduction for any net losses) after the Closing Date

   $        

(iii)  75% of all contributions to the equity of the Borrower made after the
Closing Date

   $        

Equals

      Minimum Required Net Worth (i + ii + iii)    $                    
COMPLIANCE STATUS      [OK][Default]   

4.      

   Maximum Adjusted Leverage Ratio (Section 8.11(b))       The ratio of:      

(i)     Debt

     

*  All consolidated Funded Debt (as defined in the Credit Agreement) of Borrower
and its Subsidiaries

   $        

Less:

     

*  Unrestricted domestic cash balances and Cash Equivalents and Short Term
Investments held by the Borrower and its Domestic Subsidiaries and up to
$2,000,000 of unrestricted foreign cash balances and Cash Equivalents and Short
Term Investments held by the Borrower and its Subsidiaries, to the extent in
excess of $15,000,000 in the aggregate for all such Persons (but no more than
$25,000,000 of Indebtedness of the Borrower (and no Indebtedness consisting of
Revolving Credit Outstandings) may be offset; provided, that (x) the foreign
cash balances and Cash Equivalents and Short Term Investments may only be
applied as an offset against Indebtedness of Foreign Subsidiaries and (y) any
cash held to secure Indebtedness in respect of letters of credit set forth on
Schedule 8.3 or incurred pursuant to Section 8.3(g), to the extent such letter
of credit supports industrial revenue bond obligations owing by the Borrower or
any of its Domestic Subsidiaries, shall be treated as unrestricted.

   $        

Adjusted Debt

   $                     to   

 

2



--------------------------------------------------------------------------------

  

(ii)    EBITDA

     

*  Consolidated net income of the Borrower before subtracting Consolidated
income taxes, Interest Expense, depreciation, and amortization for the four most
recent fiscal quarters.

   $   

Excluding:

     

*  Income, expenses and charges relating to discontinued operations

     (whether resulting in a net positive or a net negative)

   $   

*  Extraordinary non-cash charges, to the extent such charges are less than
$15,000,000 in any 12-month period and are less than $30,000,000 in the
aggregate between the Closing Date and the Maturity Date

   $   

Subtracting or adding, as the case may be:

     

*  The EBITDA attributable to any acquired or divested business on a pro forma
basis

   $   

Total EBITDA

   $           

Equals

     

(iii)  Adjusted Leverage Ratio on the Period-End Date

              Maximum Permitted Adjusted Leverage Ratio    2.75    COMPLIANCE
STATUS    [OK][Default]

 

3



--------------------------------------------------------------------------------

EXHIBIT G

to

Credit Agreement

dated as of January 27, 2011

by and among

Apogee Enterprises, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]2 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees]3 hereunder are several and not joint.]4 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the] [each] each Assignee.
The Standard Terms and Conditions set forth in Annex 1 (the “Standard Terms and
Conditions”) attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignees hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    [INSERT NAME OF ASSIGNOR]

 

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

1



--------------------------------------------------------------------------------

2.    Assignee(s):    See Schedules attached hereto 3.    Borrower:    Apogee
Enterprises, Inc. 4.    Administrative Agent:    Wells Fargo Bank, National
Association, as the administrative agent under the Credit Agreement 5.    Credit
Agreement:    The Credit Agreement dated as of January 27, 2011 among Apogee
Enterprises, Inc., as Borrower, the Lenders parties thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent (as amended,
restated, amended and restated, supplemented or otherwise modified) 6.   
Assigned Interest:    See Schedules attached hereto [7.    Trade Date:   
                                 ]5

[Remainder of Page Intentionally Left Blank]

 

5

To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date:                     , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEES See Schedules attached
hereto

 

3



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By       Title: [Consented to:]7 APOGEE ENTERPRISES, INC. By       Title:

 

 

6

To be added only if the consent of the Administrative Agent and/or the Swingline
Lender and Issuing Lender is required by the terms of the Credit Agreement. May
also use a Master Consent.

7

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement. May also use a Master Consent.

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.

Assigned Interests:

 

Facility Assigned

   Aggregate
Amount of
Commitment/
Loans for all
Lenders8      Amount of
Commitment/
Loans Assigned9      Percentage
Assigned of
Commitment/
Loans10      CUSIP Number  

Revolving Credit Facility

   $         $           %          $         $           %          $         $
          %      

 

[NAME OF ASSIGNEE]11

[and is an Affiliate/Approved Fund of

[identify Lender]12]

By:       Title:

 

8

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

10

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11

Add additional signature blocks, as needed.

12

Select as applicable.

 

5



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.9(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.9(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vii) if it is not already a Lender under the Credit Agreement, attached to the
Assignment and Assumption is an Administrative Questionnaire in the form
required under the Credit Agreement and (viii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by

 

[Joinder Agreement -                                         ]



--------------------------------------------------------------------------------

the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the] [any] the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic image scan transmission (e.g., “pdf” or “tif” via
email) shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York), without reference to any other conflicts or choice of law principles
thereof.

 

[Joinder Agreement]



--------------------------------------------------------------------------------

Schedule 1.1

Investment Policy

See attached.



--------------------------------------------------------------------------------

INVESTMENT POLICY

Apogee Enterprises, Inc.

March 29, 2010

Contents

1. Statement of Purpose

2. Goals and Objectives

3. Authorization to Establish

Specific Investment Direction

4. Investment Authorization

5. Legal Regulatory Compliance

6. Acceptable Investment Vehicles

7. Investment Strategy

 

Approval:     /s/ James S. Porter     /s/ Gary R. Johnson James S. Porter, Chief
Financial Officer     Gary R. Johnson, VP and Treasurer



--------------------------------------------------------------------------------

Statement of Purpose

The purpose of this Investment Policy is to set the guidelines for the
investment of the general funds for the Apogee Enterprises, Inc. (“Company”).
Specifically, this Investment Policy shall:

 

  1. IDENTIFY INVESTMENT OBJECTIVES

 

  2. ESTABLISH ACCEPTABLE INVESTMENT GUIDELINES

 

  3. SPECIFY INVESTMENT AUTHORITY AND RESPONSIBILITY

 

  4. OUTLINE OVERALL FUNDS MANAGEMENT STRATEGIES

Goals and Objectives

Primary investment objectives are as follows:

 

  1. PROTECTION OF PRINCIPAL

 

  2. MAINTENANCE OF ADEQUATE LIQUIDITY

 

  3. MAXIMIZATION OF AFTER-TAX RETURN ON INVESTMENT

The goal of this policy is to ensure that investments selected meet the
objectives for principal protection, adequate liquidity is maintained and
after-tax yield is maximized — consistent with the parameters of safety and
liquidity.

Authorization to Establish Specific Investment Direction

The following individuals have the authority to establish specific investment
direction within the parameters established by this Investment Policy Statement

 

PERSONNEL    POSITION James S. Porter    Chief Financial Officer Gary R. Johnson
   VP and Treasurer

 

2



--------------------------------------------------------------------------------

Investment Authorization

Gary R. Johnson or James S. Porter (Messrs. Johnson or Porter) must approve
specific Money Market Funds consistent with the Investment Policy Statement.
Once approved the following individuals have authority to manage investments
within such Money Market Funds consistent with the Investment Policy Statement.

 

PERSONNEL    POSITION Susan E. Oechsner    Assistant Treasurer/Director of Tax
Rhonda Nelson    Cash Analyst Kelly Pietsch    Benefits/Compensation Analyst
Melissa Hanson    Senior Tax Analyst

All other purchases and redemptions/sales related to investments (excluding
Money Markets Funds) must be approved by Messrs. Johnson or Porter consistent
with the Investment Policy Statement. It should be noted that Messrs. Johnson or
Porter may engage Investment Advisor(s) to assist the Company in the
identification of investment alternatives. As a general rule, Messrs. Johnson or
Porter must approve the purchase of all investments identified by such
Investment Advisor(s). However, Messrs. Johnson or Porter may authorize the
Investment Advisor(s) to purchase investment securities on behalf of the Company
within the parameters of a specific investment direction and within the
parameters of the Investment Policy Statement. For example, this authorization
may be appropriate for relatively large programs focused on securities with high
demand and low supply. Since such trades typically settle several days
subsequent to the trade date, Messrs. Johnson or Porter will be required to
approve (or not approve) a subsequent wire request for any security purchased on
the Company’s behalf under such authorization.

 

3



--------------------------------------------------------------------------------

Legal Regulatory Compliance

The funds management process shall comply with all applicable laws and
regulations and shall be reviewed and modified as necessary to comply with
changes in laws and regulations.

Acceptable Investment Vehicles

Under this Investment Policy funds are to be invested only in the following
instruments with limitations as noted:

 

Instrument

   Term    Per Issue     Aggregate     Single Issuer Limit  

Treasury

   5 Year      None        None        Unlimited   

Agency

   5 Year      5 %      75 %      Unlimited   

CD

   180 Days         (4)      50 %        (4) 

Commercial Paper - (1)

   270 Days      5 %      75 %      $7.5 million   

Corporate Debt - (2)

   3 Year      5 %      75 %      $5.0 million   

Tax-Advantage Securities - (2)

   3 Year      5 %      75 %      $5.0 million   

Floating Rate Securities - (3)

   35 Day      5 %      25 %         (7) 

Repurchase Agreements - (5)

   7 Days      None        None        Unlimited   

Money Market Funds - (6)

   N.A.      5 %      None        Unlimited   

 

  •  

Term defines the maximum maturity of the investment. Maximum allowable maturity
of any security is 60 months. The average maturity of the portfolio should not
exceed 48 months. For securities where the interest rate is floating and
adjusted periodically, the reset date will be used to determine the maturity.
For securities that have put dates, reset dates or trade based on their average
maturity, the put date, reset date or average maturity will be used instead of
the final legal maturity date. For these types of securities, the final legal
maturity date cannot exceed 5 years from the date of purchase.

 

  •  

Per Issue investment defines the total amount of funds that the Company may
invest into a specific issue of a security as a percentage of the issue or in
the case of CD’s, any particular issuer.

 

  •  

Aggregate investment defines the total amount of funds that the Company may
invest into any general instrument. These figures represent the percentage of
investment of a general type of security within each individual fund. Aggregate
mix applies to the portfolio only at the time of investment. Changes in the
aggregate mix of the portfolio as a result of individual securities maturing
shall not require the selling or exchange of existing securities.

 

  •  

Single Issuer Limit defines the total amount of funds that the Company may
invest into any specific issuer of a security.

 

4



--------------------------------------------------------------------------------

(1) - Only Commercial Paper rated by at least two rating agencies and of the
highest quality of all the ratings issued shall be acceptable.

(2) - Only debt with a long term rating of at least S&P A+ (or equivalent) by at
least one rating agency shall be acceptable. If the debt has a split rating with
at least one rating agency rating the debt less than S&P A+ (or equivalent), the
security may not be held.

(3) - Only floating rate debt with a long term rating of at least S&P A+ (or
equivalent) by at least one rating agency and having a put option of 35 days or
less shall be acceptable. If the floating rate debt has a split rating with at
least one rating agency rating the debt less than S&P A+ (or equivalent), the
security may not be held.

(4)- Not to exceed FDIC insurance limit (currently $250,000).

(5) - Must be backed by delivered collateral.

(6) - Must be NAIC approved and have a rating of at least S&P AAA (or
equivalent) by at least one rating agency. If the fund has a split rating with
at least one rating agency rating the fund less than S&P AAA (or equivalent),
the fund cannot be held.

(7) - For floating rate securities backed by a letter of credit (LC),
investments in such securities are limited to $15 million for any single LC
issuing bank. For floating rate securities not backed by an LC, investments in
such securities are limited to $2.5 million for any single issuer.

 

  •  

EXPRESSLY PROHIBITED TRANSACTIONS:

 

  •  

Future, forwards, options and other similar contracts

 

  •  

Foreign currency

 

  •  

Instruments not denominated in U.S. currency

 

  •  

Commodities

 

  •  

Securities convertible into common or preferred stock

 

  •  

Exotic derivative securities

 

  •  

Reverse purchases or any similar transactions that serve as leverage

 

  •  

Margin account or use of leverage

 

  •  

Inverse floaters and/or super floaters

 

  •  

EXISTING INVESTMENTS BECOME NON-COMPLIANT WITH THIS POLICY:

 

  •  

If an existing investment becomes non-compliant with this Policy as a result of
a rating downgrade or policy change, Mr. Porter shall analyze the facts and
circumstances associated with the downgrade or policy change and shall require
the sale of such investment if the facts and circumstances warrant such sale.

 

5



--------------------------------------------------------------------------------

Investment Strategy

Liquidity - A portion of the funds sufficient to meet short term cash
requirements must be maintained in instruments that provide liquidity on a daily
basis.

Maturities - This portfolio shall be structured to have the maturities match as
closely as possible to the Company’s cash requirements.

Diversification - Assets held within the portfolio shall be diversified to
eliminate the risk of over-concentration of assets in a specific maturity, a
specific issuer or a specific class of securities.

After-tax return - The objective of the portfolio is to maximize after-tax
return. The Company’s effective tax rate is approximately 35%.

 

6



--------------------------------------------------------------------------------

Schedule 1.2

Revolving Credit Commitments

 

Lender

   Revolving Credit Commitment  

Wells Fargo Bank, National Association

   $ 27,000,000   

Comerica Bank

   $ 24,000,000   

US Bank, National Association

   $ 16,000,000   

Harris Bank, N.A.

   $ 13,000,000                $ 80,000,000            



--------------------------------------------------------------------------------

Schedule 6.2

Subsidiaries

 

Active Subsidiaries    Name:    Apogee Services, Inc. Jurisdiction of
Organization:    Minnesota Owner:    Harmon, Inc. (100%) Name:    Apogee Wausau
Group, Inc. Jurisdiction of Organization:    Wisconsin Owner:    Borrower (100%)
Name:    Harmon Contract Asia Ltd. Jurisdiction of Organization:    Minnesota
Owner:    Harmon Contract, Inc. (100%) Name:    Harmon Contract, Inc.
Jurisdiction of Organization:    Minnesota Owner:    Borrower (100%) Name:   
Harmon, Inc. Jurisdiction of Organization:    Minnesota Owner:    Borrower
(100%) Name:    Tru Vue, Inc. Jurisdiction of Organization:    Illinois Owner:
   Borrower (100%) Name:    Viracon Asia, Inc. Jurisdiction of Organization:   
Minnesota Owner:    Borrower (100%) Name:    Viracon Georgia, Inc. Jurisdiction
of Organization:    Minnesota Owner:    Viracon, Inc. (100%) Name:    Viracon,
Inc. Jurisdiction of Organization:    Minnesota Owner:    Borrower (100%) Name:
   Tubelite Inc. Jurisdiction of Organization:    Michigan Owner:    Borrower
(100%)



--------------------------------------------------------------------------------

Name:    Viracon Transport, Inc. Jurisdiction of Organization:    Minnesota
Owner:    Viracon, Inc. (100%) Name:    Prism Assurance, Ltd. Jurisdiction of
Organization:    Vermont Owner:    Borrower (100%) Name:    Viracon do Brasil
Participacoes Ltda. Jurisdiction of Organization:    Brazil Owner:    Borrower
(100%) Name:    Glassec Vidros de Seguranca Ltda. Jurisdiction of Organization:
   Brazil Owner:    Viracon do Brasil Participacoes Ltda. (100%) Inactive
Subsidiaries    Name:    Harmon Europe S.A. Jurisdiction of Organization:   
France Owner:    Harmon Contract, Inc. (100%) Name:    Viracon/Curvlite, Inc.
Jurisdiction of Organization:    Minnesota Owner:    Borrower (100%) Name:   
Harmon CFEM Facades (UK) Ltd. Jurisdiction of Organization:    United Kingdom
Owner:    Harmon Europe S.A. (99.99%)    Borrower (0.01%) Name:    Harmon CFEM
Facades S.A. Jurisdiction of Organization:    France Owner:    Harmon Europe
S.A. (100%) Name:    Harmon Sitraco S.A. Jurisdiction of Organization:    France
Owner:    Harmon Europe S.A. (100%) Name:    VIS’N Service Corporation
Jurisdiction of Organization:    Minnesota Owner:    Borrower (99.6%)



--------------------------------------------------------------------------------

Schedule 6.6

Litigation; Labor Controversies

None.



--------------------------------------------------------------------------------

Schedule 6.15

Environmental

None.



--------------------------------------------------------------------------------

Schedule 8.2

Liens

DEBTOR: Apogee Enterprises, Inc.

 

UCC Filing Details

  

Secured Party

  

Collateral

MN-SOS #20011251891

on 8-2-01

   Dell Financial Services, L.P.    Leased computer equipment & peripherals

MN-SOS #200614031671

on 10-25-06

   First American Commercial Bancorp, Inc.;    Leased equipment; Partial
assignment MN-SOS #20071648586    MB Financial Bank, N.A.    17 specific copiers
and 1 fax machine (via partial UCC assignment from FACB to MB Financial Bank
filed on 4-24-07)

MN-SOS #200716082392

on 3-27-07

   First American Commercial Bancorp, Inc.;    Leased equipment; Partial
assignment MN-SOS #20071741575    MB Financial Bank, N.A.   

4 specific copiers (via partial UCC assignment from FACB to MB Financial Bank
filed on 7-5-07)

MN-SOS #200718013575

on 8-27-07

   Wisconsin Lift Truck    Specific equipment MN #200718082437 on 9-4-07   
First American Commercial Bancorp, Inc.;    Leased equipment; Partial assignment
MN-SOS #20081336741    Bank of the West, Trinity Division   

Leased property & equipment (via partial UCC assignment from FACB to Bank of the
West filed on 9-30-08)

MN-SOS #200719494747

on 12-31-07

   First American Commercial Bancorp, Inc.    Leased equipment

MN-SOS #200719495170

on 12-31-07

   First American Commercial Bancorp, Inc.    Leased equipment

MN-SOS #200719496111

on 12-31-07

   First American Commercial Bancorp, Inc.    Leased equipment

MN-SOS #200812409629

on 7-7-08

   First American Commercial Bancorp, Inc.    Leased equipment

MN-SOS #200914536193

on 1-12-09

   First American Commercial Bancorp, Inc.    Leased equipment



--------------------------------------------------------------------------------

MN-SOS #200917795294

on 10-22-09

   Cisco Systems Capital Corporation    Leased equipment

MN-SOS #200918502856

on 12-28-09

   First American Commercial Bancorp, Inc.    Leased equipment

MN-SOS #201018781514

on 1-19-10

   First American Commercial Bancorp, Inc.    Leased equipment

MN-SOS #201019773650

on 4-6-10

   JPMorgan Chase Bank, N.A., as Administrative Agent    Pledged Bonds ($12MM
Variable Rate Demand Industrial Development Revenue Bonds (Apogee Enterprises,
Inc. Project) Series 2010)

MN-SOS #201021048270

on 7-30-10

   JPMorgan Chase Bank, N.A., as Administrative Agent    Pledged Bonds ($1MM
Industrial Development Revenue Bonds (Apogee Enterprises, Inc. Project) Series
2001)

MN-SOS #201021048282

on 7-30-10

   JPMorgan Chase Bank, N.A., as Administrative Agent    Pledged Bonds ($1MM
Industrial Development Revenue Bonds (Apogee Enterprises, Inc. Project) Series
2002)

MN-SOS #201021048371

on 7-30-10

   JPMorgan Chase Bank, N.A., as Administrative Agent    Pledged Bonds ($1MM
Industrial Development Revenue Bonds (Apogee Enterprises, Inc. Project) Series
2001)

MN-SOS #201021048927

on 7-30-10

   JPMorgan Chase Bank, N.A., as Administrative Agent    Pledged Bonds ($5.4MM
Solid Waste Disposal Revenue Bonds (Apogee Enterprises, Inc. Project) Series
1999)

MN-SOS #201022014201

on 11-2-10

   First American Commercial Bancorp, Inc.    Leased equipment N/A    JPMorgan
Chase Bank, N.A.    Up to $945,000 in cash and liquid investments to support
credit card program

 

2



--------------------------------------------------------------------------------

DEBTOR: Apogee Wausau Group, Inc.

 

UCC Filing Details

  

Secured Party

  

Collateral

WI-DFI #040010269927 on 6-22-04

 

Continued WI-DFI
#90003155115 – 3-13-09

   Citibank, N.A.    Accounts Receivable purchased from The Stanley Works Co. by
Secured Party WI-DFI #080016560523 on 12-4-08    First American Commercial
Bancorp, Inc.    Leased equipment WI-DFI #100000413109 on 1-12-10    First
American Commercial Bancorp, Inc.    Leased equipment

DEBTOR: Harmon, Inc.

 

UCC Filing Details

  

Secured Party

  

Collateral

MN-SOS #200612666329 on 7-10-06    CIT Communications Finance Corporation   
Specific leased equipment MN-SOS #200814129789 on 12-9-08    First American
Commercial Bancorp, Inc.    Leased equipment MN-SOS #200914536092 on 1-12-09   
First American Commercial Bancorp, Inc.    Leased equipment MN-SOS #201018782151
on 1-19-10    First American Commercial Bancorp, Inc.    Leased equipment MN-SOS
#201022014910 on 11-2-10    First American Commercial Bancorp, Inc.    Leased
equipment

DEBTOR: Tru Vue, Inc.

 

UCC Filing Details

  

Secured Party

  

Collateral

IL-SOS #9790012 on 5-2-05

 

Secured party name change Il-SOS #08937554 on 7-11-08

 

Continuation IL-SOS #09038959 on 4-12-10

   Evonik Cyro LLC    Consigned inventory of Framing Market acrylic sheet
products IL-SOS #10895936 on 4-26-06    NMHG Financial Services, Inc.    Leased
equipment IL-SOS #13856958 on 12-4-08    First American Commercial Bancorp, Inc.
   Leased equipment

 

3



--------------------------------------------------------------------------------

IL-SOS #14375686 on 6-12-09    3M    Specific 3M inventory in possession of
Debtor IL-SOS #14874054 on 12-23-09    First American Commercial Bancorp, Inc.
   Leased equipment IL-SOS #14924760 on 1-12-10    First American Commercial
Bancorp, Inc.    Leased equipment

DEBTOR: Tubelite Inc.

 

UCC Filing Details

  

Secured Party

  

Collateral

MI-DOS #2007000475-1 on 1-2-07    CIT Communications Finance Corporation   
Specific leased equipment MI-DOS #2008185045-4 on 12-4-08    First American
Commercial Bancorp, Inc.    Leased equipment MI-DOS #2009089332-8 on 6-16-09   
Crown Credit Company    Leased equipment MI-DOS #2010004724-1 on 1-12-10   
First American Commercial Bancorp, Inc.    Leased equipment

DEBTOR: Viracon Georgia, Inc.

 

UCC Filing Details

  

Secured Party

  

Collateral

MN-SOS #200611860508 on 5-10-06    Toyota Motor Credit Corporation    Specific
leased equipment MN-SOS #200715330233 on 1-31-07    Toyota Motor Credit
Corporation    Specific leased equipment

DEBTOR: Viracon, Inc.

 

UCC Filing Details

  

Secured Party

  

Collateral

MN-SOS #2278654 on 11-29-00

 

Continuation MN-SOS
#20051876647 on 11-15-05

   Unisys Corporation    Computer products & equipment MN-SOS #200613853575 on
10-11-06    Toyota Motor Credit Corporation    Specific leased equipment MN-SOS
#200718174393 on 9-11-07    IKON Financial Svcs    Specific leased equipment
MN-SOS #200812596504 on 7-22-08    Citicorp Leasing, Inc.    Specific equipment
MN-SOS #200814129765 on 12-9-08    First American Commercial Bancorp, Inc.   
Leased equipment

 

4



--------------------------------------------------------------------------------

UCC Filing Details

  

Secured Party

  

Collateral

MN-SOS #201018782505 on 1-19-10    First American Commercial Bancorp, Inc.   
Leased equipment MN-SOS #201021454250 on 9-13-10    Toyota Motor Credit
Corporation    Specific equipment

DEBTOR: Apogee Services, Inc.

 

UCC Filing Details

  

Secured Party

  

Collateral

MN-SOS #200813865311 on 11-13-08    Wisconsin Lift Truck Corp.    Specific
equipment

DEBTOR: Harmon Contract Asia Ltd.

None.

DEBTOR: Harmon Contract, Inc.

None.

DEBTOR: Viracon Asia, Inc.

None.

DEBTOR: Viracon/Curvlite, Inc.

None.

DEBTOR: Vis’n Service Corporation

None.

DEBTOR: Prism Assurance, Ltd.

None.

DEBTOR: Viracon Transport, Inc.

None.

DEBTOR: Glassec Vidros de Seguranca Ltda.

Liens described on Schedule 8.3.

 

5



--------------------------------------------------------------------------------

Schedule 8.3

Indebtedness

 

Documentation

  

Obligor

  

Type of Credit

  

Transaction

  

Balance at 12/7/2010

  Loan Agreement Between Development Authority of Bullock County and Apogee
Enterprises, Inc., Dated 1-Jun-99    Apogee Enterprises, Inc.    N/A   
Industrial Development Revenue Bonds Issued by Bulloch County, Georgia    $
5,400,000.00    Loan Agreement Between City of Faribault, Minnesota and Apogee
Enterprises, Inc., Dated July 1, 2001    Apogee Enterprises, Inc.    N/A   
Industrial Development Revenue Bonds Issued by City of Faribault, Minnesota    $
1,000,000.00    Loan Agreement between The Illinois Development Finance
Authority and Apogee Enterprises, Inc., Dated August 1, 2001    Apogee
Enterprises, Inc.    N/A    Industrial Development Revenue Bonds Issued by
Illinois Development Finance Authority    $ 1,000,000.00    Loan Agreement
Between City of Wausau, Wisconsin and Apogee Enterprises, Inc. Dated March 1,
2002    Apogee Enterprises, Inc.    N/A    Industrial Development Revenue Bonds
Issued by City of Wausau, Wisconsin    $ 1,000,000.00    Loan Agreement Between
City of St. George, Utah and Apogee Enterprises, Inc. Dated April 6, 2010   
Apogee Enterprises, Inc.    N/A    Industrial Development Revenue Bonds Issued
by the City of St George, Utah    $ 12,000,000.00   



--------------------------------------------------------------------------------

LOGO [g143499g89j96.jpg]    SUMMARY - LOANS & FINANCING

 

Bank/Lender    Type/
Description    Maturity      Outstanding
Balance Short
term      Outstanding
Balance Long
term      Collateral    Interest rates           Period   BANCO ITAÚ S/A   
FINAME - Fixed Asset Acquisition (new autoclave - Ferlex)      1/15/2011        
16,136.12          New autoclave    17.90% a.a.      17.900%         Annual   
BANCO ITAÚ S/A    FINAME - Fixed Asset Acquisition (Movable bridge - Samm)     
6/15/2012         22,235.60         11,097.78       New bridge    TJLP+5%     
11.000%         Annual    BANCO DO BRASIL S/A    FINAME BNDES (Industrial
Warehouse - Tamglass)      12/17/2012         200,000.00         199,999.90   
   50% of the balance by A/R    TJLP+3.20%      9.200%         Annual    BANCO
DO BRASIL S/A    FINAME - Fixed asset acquisition - Truck 915C Mercedes Benz   
  8/15/2011         24,932.33         —         New truck    TJLP+2.5%     
8.500%         Annual    BANCO MERCEDES BENZ S/A    FINAME - Fixed asset
acquisition - Truck 915C Mercedes Benz      1/1/2013         10,142.40        
12,410.64       New truck    TJLP+6.156      12.656%         Annual    PESSOA
FÍSICA    Loan by ex-quotaholder (Raw Material Warehouse and New Office)     
3/1/2020         106,229.13         965,719.35       none    0.71% a.m.     
0.710%         Monthly    BANCO DO BRASIL S/A    Cash flow Loan      6/21/2012
        850,000.00         425,000.02       100% of the balance in A/R   
CDI+3.95%
a.a.      13.840%         Annual    RECEITA FEDERAL    IRS financing taxes
payment      1/31/2011         48,634.21         —         IRS financing
PIS/Cofins/IPI    Selic      13.160%         Annual    BANCO BRADESCO    Cash
flow line of credit      6/6/2011         1,500,000 line          Personal by
ex-quotaholders    CDI+4.91%a.a.      16.796%         Annual   

 

** Outstanding balance represents the value of the principal or principal amount
of line as of Dec. 21, 2010, in Brazilian currency.



--------------------------------------------------------------------------------

Letters of Credit

Apogee Enterprises, Inc.

 

Letters of Credit    Expiration    LC #      Notice needed      Total Amounts
Committed  

LOC-IRB’s

           

City of Wausau, Wisconsin

   7/29/2011      CPCS-845713         90 days       $ 1,030,137   

Illinois Development Finance Authority

   7/29/2011      CPCS-845711         90 days       $ 1,030,137   

City of Faribault, Minnesota

   7/29/2011      CPCS-845716         90 days       $ 1,030,137   

Development Authority of Bulloch County, Georgia

   7/29/2011      CPCS-845714         90 days       $ 5,562,740   

St George Recovery Zone Facility Bond

   4/6/2011      CPCS-829244         90 days       $ 12,328,767                 
   

Total (IDB)

   *these are not an evergreen but you can amend the expiry date          $
20,981,918       10/18/2017      CPCS-879283         N/A       $ 2,000,000      
              

Total (Other)

            $ 2,000,000   



--------------------------------------------------------------------------------

Schedule 8.8

Transactions with Affiliates

The principal and interest on the loan listed on Schedule 8.3 owing from Glassec
Vidros de Seguranca Ltda. (“Glassec”) to Pessoa Fiscica in the principal amount
(as of December 21, 2010) of BRL 1,071,950 is payable to the heirs of the
founder of Glassec, who include Glassec’s current General Manager and
Administrative Manager and certain of their family members.